Exhibit 10.2

EXECUTION COPY

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

TMCT, LLC

Dated as of September 22, 2006


--------------------------------------------------------------------------------


ARTICLE I DEFINED TERMS

1

 

 

Section 1.1 Definitions

1

Section 1.2 Headings

6

 

 

ARTICLE II FORMATION AND TERM

6

 

 

Section 2.1 Formation

6

Section 2.2 Name

6

Section 2.3 Term

7

Section 2.4 Registered Agent and Office

7

Section 2.5 Principal Place of Business

7

Section 2.6 Qualification in Other Jurisdictions

 

 

 

ARTICLE III PURPOSE AND POWERS OF THE COMPANY

7

 

 

Section 3.1 Purpose

7

Section 3.2 Powers of the Company

7

Section 3.3 Limitations on Company Powers

9

 

 

ARTICLE IV CAPITAL CONTRIBUTIONS, INTERESTS AND CAPITAL ACCOUNTS

9

 

 

Section 4.1 Capital Contributions

9

Section 4.2 Member’s Interest

9

Section 4.3 Capital Accounts

10

 

 

ARTICLE V MEMBERS

11

 

 

Section 5.1 Powers of Members

11

Section 5.2 Reimbursements

11

Section 5.3 Partition

11

Section 5.4 Assignments by and Withdrawal of Members

11

 

 

ARTICLE VI MANAGEMENT

13

 

 

Section 6.1 Management of the Company

13

Section 6.2 Powers of the Managing Member

13

Section 6.3 Actions Requiring Mutual Agreement

14

Section 6.4 Reliance by Third Parties

14

 

 

ARTICLE VII MEETINGS OF MEMBERS

16

 

 

Section 7.1 Meetings of the Members

16

Section 7.2 Place of Meetings; Participation by Telephone

16

Section 7.3 Notice of Meetings

16

Section 7.4 Action Without Meeting

17

 

 

ARTICLE VIII ALLOCATIONS

17

 

 

Section 8.1 Allocations of Profits and Losses

17

Section 8.2 Regulatory Allocations

17

Section 8.3 Tax Allocations; Section 704(c) of the Code

18

 

 

ARTICLE IX DISTRIBUTIONS

18

 

 

Section 9.1 Distributions Generally

18

Section 9.2 Tax Distributions

19

Section 9.3 Liquidating Distributions

19

Section 9.4 Limitation on Distributions

19

 

 

ARTICLE X BOOKS AND RECORDS

20

 

 

Section 10.1 Books, Records and Financial Statements

20

Section 10.2 Accounting Method

21

i


--------------------------------------------------------------------------------




 

Section 10.3 Audit

21

 

 

ARTICLE XI TAX MATTERS

21

 

 

Section 11.1 Tax Matters Member

21

Section 11.2 Right to Make Section 754 Election

21

Section 11.3 Taxation as Partnership

22

 

 

ARTICLE XII LIABILITY, EXCULPATION AND INDEMNIFICATION

22

 

 

Section 12.1 Liability

22

Section 12.2 Exculpation

22

Section 12.3 Duties and Liabilities of Covered Persons

22

Section 12.4 Indemnification

23

Section 12.5 Expenses

23

Section 12.6 Insurance

23

Section 12.7 Outside Business

23

 

 

ARTICLE XIII DISSOLUTION, LIQUIDATION AND TERMINATION

24

 

 

Section 13.1 Dissolution

24

Section 13.2 Notice of Dissolution

24

Section 13.3 Liquidation

24

Section 13.4 Termination

24

Section 13.5 Claims of the Members

25

 

 

ARTICLE XIV REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE MEMBERS

25

 

 

Section 14.1 Representations

25

Section 14.2 Confidentiality

25

 

 

ARTICLE XV MISCELLANEOUS

26

 

 

Section 15.1 Amendments

26

Section 15.2 Notices

26

Section 15.3 Failure to Pursue Remedies

27

Section 15.4 Cumulative Remedies

27

Section 15.5 Binding Effect

27

Section 15.6 Interpretation

27

Section 15.7 Severability

27

Section 15.8 Counterparts

27

Section 15.9 Integration

27

Section 15.10 Governing Law

27

Section 15.11 Consent to Jurisdiction and Forum Selection

27

Section 15.12 Attorneys’ Fees

28

 

ii


--------------------------------------------------------------------------------


AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
TMCT, LLC

This Amended and Restated Limited Liability Company Agreement of TMCT, LLC (the
“Company”) is made as of September 22, 2006 (this “Agreement”), by and among
Tribune Company, a Delaware corporation (“Tribune”), Candle Holdings
Corporation, a Delaware corporation (“Sub 1”), Fortify Holdings Corporation, a
Delaware corporation (“Sub 2” and collectively, with Tribune, Sub 1 and Sub 2,
the “Tribune Members”), Chandler Trust No. 1 (“Trust 1”) and Chandler Trust No.
2 (“Trust 2”), as Members of the Company.

WHEREAS, the Company was formed as a limited liability company pursuant to the
Delaware Limited Liability Company Act, 6 Del. C. § 18-101, et seq., as amended
from time to time (the “Delaware Act”), by filing a Certificate of Formation of
the Company with the office of the Secretary of State of the State of Delaware
and entering into a Limited Liability Company Agreement of the Company by and
among the Members, dated as of August 8, 1997 (the “Initial Agreement”).

WHEREAS, the Members desire to enter into this Amended and Restated Limited
Liability Company Agreement of the Company to amend and restate the Initial
Agreement.

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Members hereby agree as
follows:


ARTICLE I


DEFINED TERMS


SECTION 1.1            DEFINITIONS.  UNLESS THE CONTEXT OTHERWISE REQUIRES, THE
TERMS DEFINED IN THIS ARTICLE I SHALL, FOR THE PURPOSES OF THIS AGREEMENT, HAVE
THE MEANINGS HEREIN SPECIFIED.

“Affiliate” means with respect to a specified Person, any Person that directly
or indirectly controls, is controlled by, or is under common control with, the
specified Person, including (A) all lineal descendants and spouses of such
Person; (B) all trusts for the benefit of such Person or any person described in
clause (A) and the trustees of such trusts; (C) all trustees or other legal
representatives of such Person or any person or trust described in clauses (A)
or (B); (D) all partnerships, corporations, limited liability companies or other
entities controlling, controlled by or under common control with such Person or
any person, trust or other entity described in clauses (A), (B) or (C). 
“Control” for these purposes shall mean the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of any
person or entity, whether through the ownership of voting securities, by
contract, or otherwise.

“Agreement” means this Amended and Restated Limited Liability Company Agreement
of the Company, as further amended, modified, supplemented or restated from time
to time.


--------------------------------------------------------------------------------




“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

(I)          CREDIT TO SUCH CAPITAL ACCOUNT ANY AMOUNTS WHICH SUCH MEMBER IS
OBLIGATED TO RESTORE PURSUANT TO ANY PROVISION OF THIS AGREEMENT OR IS DEEMED TO
BE OBLIGATED TO RESTORE PURSUANT TO THE PENULTIMATE SENTENCES OF TREASURY
REGULATIONS SECTIONS 1.704-2(G)(1) AND 1.704-2(I)(5); AND

(II)         DEBIT TO SUCH CAPITAL ACCOUNT THE ITEMS DESCRIBED IN SECTIONS
1.704-1(B)(2)(II)(D)(4), 1.704-1(B)(2)(II)(D)(5) AND 1.704-1(B)(2)(II)(D)(6) OF
THE TREASURY REGULATIONS.

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Treasury
Regulations and shall be interpreted consistently therewith.

“Capital Account” means, with respect to any Member, the account maintained for
such Member in accordance with the provisions of Section 4.3 hereof.  Each
Member’s Capital Account as of the date hereof is set forth in Schedule A
attached hereto.

“Capital Contribution” means, with respect to any Member, the aggregate value of
cash and the initial Gross Asset Value of any property (other than cash)
contributed to the Company pursuant to Section 4.1 of the Initial Agreement.

“Certificate” means the Certificate of Formation of the Company and any and all
amendments thereto and restatements thereof filed on behalf of the Company with
the office of the Secretary of State of the State of Delaware pursuant to the
Delaware Act.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any corresponding federal tax statute enacted after the date of this Agreement.

“Company” means TMCT, LLC, the limited liability company formed under and
pursuant to the Delaware Act and this Agreement.

“Covered Person” means (i) any Member, any Affiliate of a Member or any
officers, directors, trustees, shareholders, beneficiaries, partners, employees,
representatives or agents of a Member or its respective Affiliates, (ii) any
officer of the Company, or (iii) any employee or agent of the Company or its
Affiliates who is designated as a Covered Person by the Managing Member.

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C.
§ 18-101, et seq., as amended from time to time.

“Depreciation” means, for each Fiscal Year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable under
the Code with respect to an asset for such Fiscal Year or other period;
provided, however, that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the

 

2


--------------------------------------------------------------------------------




beginning of such Fiscal Year or other period, Depreciation shall be an amount
that bears the same ratio to such beginning Gross Asset Value as the federal
income tax depreciation, amortization or other cost recovery deduction with
respect to such asset for such Fiscal Year or other period bears to such
beginning adjusted tax basis; and provided further, that if the federal income
tax depreciation, amortization or other cost recovery deduction for such Fiscal
Year or other period is zero, Depreciation shall be determined with reference to
such beginning Gross Asset Value using any reasonable method selected by the
Managing Member.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute thereto.

“Fiscal Year” means (i) a twelve (12) month period commencing on January 1 and
ending on December 31, or (ii) any portion of the period described in clause (i)
of this sentence for which the Company is required to allocate items of Company
income, gain, expense, loss or deduction pursuant to Article VIII hereof.

“Gross Asset Value” means, with respect to any asset, such asset’s adjusted
basis for federal income tax purposes, except as follows:


(A)           THE INITIAL GROSS ASSET VALUE OF ANY ASSET CONTRIBUTED BY A MEMBER
TO THE COMPANY SHALL BE THE GROSS FAIR MARKET VALUE OF SUCH ASSET, AS SET FORTH
ON SCHEDULE A HERETO;


(B)           THE GROSS ASSET VALUE OF ALL COMPANY ASSETS SHALL BE ADJUSTED TO
EQUAL THEIR RESPECTIVE GROSS FAIR MARKET VALUES, AS DETERMINED BY THE MANAGING
MEMBER, AS OF THE FOLLOWING TIMES: (I) THE DISTRIBUTION BY THE COMPANY TO A
MEMBER OF MORE THAN A DE MINIMIS AMOUNT OF COMPANY ASSETS AS CONSIDERATION FOR
PART OR ALL OF SUCH MEMBER’S INTEREST; (II) THE CONTRIBUTION TO THE COMPANY BY A
MEMBER OF MORE THAN A DE MINIMIS AMOUNT OF ASSETS IN EXCHANGE FOR AN INTEREST;
AND (III) THE LIQUIDATION OF THE COMPANY WITHIN THE MEANING OF TREASURY
REGULATION § 1.704-1(B)(2)(II)(G); AND


(C)           THE GROSS ASSET VALUE OF ANY COMPANY ASSET DISTRIBUTED TO ANY
MEMBER SHALL BE THE GROSS FAIR MARKET VALUE OF SUCH ASSET ON THE DATE OF
DISTRIBUTION, AS DETERMINED BY THE MANAGING MEMBER.

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
paragraph (a) or paragraph (b) above, such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset for
purposes of computing items of income, gain, expense, loss or deduction.

“Interest” means, with respect to any Member at any time, a Member’s limited
liability company interest in the Company which represents a Member’s share of
the items of income, gain, expense, loss or deduction of the Company, as
provided in Article VIII, and a Member’s right to receive distributions of the
Company’s assets, as provided in Article IX, including a Member’s right to any
and all benefits to which such Member may be entitled as provided in this
Agreement, together with the obligations of such Member to act in accordance 
with all of the terms and provisions of this Agreement and the Delaware Act.

3


--------------------------------------------------------------------------------




“Investment Committee” means the Investment Committee appointed by the Members
in accordance with Section 6.5.

“Managing Member” means the Member appointed to manage the affairs of the
Company pursuant to Section 6.1, which shall be Trust 1.  The Managing Member
shall be deemed to be a “manager” within the meaning of the Delaware Act.

“Member” means one or more of Trust 1, Trust 2 or any of the Tribune Members
individually, when acting in the capacity of each as a member of the Company and
includes any other Person admitted to the Company as a Member of the Company in
accordance with this Agreement, and “Members” means Trust 1, Trust 2 and each of
the Tribune Members and includes any other Person admitted to the Company as a
Member of the Company in accordance with this Agreement, collectively, when
acting in their capacities as members of the Company.  For all purposes of the
Delaware Act, all Members shall constitute a single class or group of members.

“Mutual Agreement” means the agreement of (i) Tribune, or, if Tribune is no
longer a Member, the Members holding a majority in interest, if any, of the
Interests initially held by the Tribune Members on the date hereof, and
(ii) (A) each of Trust 1 and Trust 2, until the Trust Termination, (B)
thereafter, the Representatives; (C) provided, however, if Trust 1 and Trust 2
and each of their respective Transferees through a Permitted Disposition are no
longer Members of the Company, the holders, if any, of a majority in interest of
the Interests initially held by the Trust Members.

“Percentage Interest” means, with regard to each Member, the percentage set
forth opposite its name on Schedule A attached hereto.

“Permitted Disposition” means a Transfer (a) of a Tribune Member’s Interest by a
Tribune Member to another Tribune Member or to one or more Affiliates of such
Tribune Member, (b) by a Tribune Member, at any time, to any Person reasonably
acceptable to the Managing Member (provided that if any such consent of the
Managing Member is sought prior to the first anniversary of the date hereof,
such Person must be acceptable to the Managing Member in its sole discretion),
(c) in whole or in part by Trust 1 or Trust 2 to any sub-trust with the same
trustees as, and with a term measured by the same lives as, Trust 1 or Trust 2,
respectively, or (d) upon the Trust Termination, in whole or in part by Trust 1
or Trust 2 or by any sub-trust that received its Interest pursuant to a
Permitted Disposition to the beneficiaries of such Trusts or sub-trusts;
provided that any such Transfer pursuant to clauses (a) and (b) must include a
Transfer of such Tribune Member’s entire Interest in order to be deemed a
Permitted Disposition.

“Person” means any individual, corporation, association, partnership (general or
limited), joint venture, trust, estate, limited liability company, or other
legal entity or organization.

“Portfolio” means any Securities owned by the Company as of the date hereof that
are not Tribune Shares and any Securities bought and sold by the Company
hereafter, in

4


--------------------------------------------------------------------------------




accordance with Section 6.5 under the direction of the Investment Committee,
that are not Tribune Shares.

“Representatives” means no less than two and no more than five Persons who shall
act as representatives of the Trust Members with respect to this Agreement and
the rights of Trust Members hereunder following the Trust Termination, who are
Trust Members and who are elected as such by Trust Members holding, in the
aggregate, a majority of the interest in the Company initially held by Trust 1
and Trust 2.  The presence of Trust Members holding a majority in interest of
the Interests initially held by the Trust Members shall be required to
constitute a quorum for the transaction of business to elect Representatives. 
All matters shall be deemed approved by the Trust Members at any meeting duly
called and held, a quorum being present, by the affirmative vote of Trust
Members holding a majority in interest of the Interests initially held by the
Trust Members.  Any action required or permitted to be taken at any meeting of
the Trust Members may be taken without prior notice and without a vote, if a
consent in writing, setting forth the action so taken, shall be signed by Trust
Members holding a majority in interest of the Interests initially held by the
Trust Members and such written consent is filed with the minutes of the Trust.

“SEC” means the Securities and Exchange Commission or any successor entity
charged with enforcing the Securities Act.

“Securities” shall mean capital stock, limited or general partnership interests,
limited liability company interests, bonds, notes, debentures and other
obligations, investment contracts and other instruments or evidences of
indebtedness commonly referred to as securities and any rights, warrants and
options related thereto.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute thereto.

“Tax Matters Member” shall be the Member designated to act as Tax Matters Member
pursuant to Section 11.1(b), which shall be Trust 1.

“Transfer” shall have the meaning set forth in Section 5.4 of the Agreement. 
The terms “Transferring,” “Transferor,” “Transferee” and “Transferred” shall
have meanings correlative to the meaning of “Transfer.”

“Treasury Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

“Tribune Shares” means (a) any shares of the common stock or preferred stock of
Tribune owned by the Company as of the date hereof, (b) any shares of the common
stock or preferred stock of Tribune issued as (or issuable upon the conversion
or exercise of any warrant, right or other security which is issued as) a
dividend or other distribution with respect to, or in exchange for or in
replacement of, any shares of common stock or preferred stock of Tribune owned
by the Company and (c) any other shares of common stock or preferred stock of
Tribune owned or hereafter acquired by the Company.

5


--------------------------------------------------------------------------------




“Trust Interest” means the Interest held by Trust Members.

“Trust Members” means Trust 1, Trust 2 and any successors in interest to Trust 1
or Trust 2 who acquire their interests in a Permitted Disposition.

“Trusts Portfolio” means the properties purchased by the Company with the cash
transferred to such Trusts Portfolio pursuant to Section 9.2 hereof and other
properties bought and sold by the Company thereafter in accordance with Section
9.2 under the direction of the Trusts Portfolio Committee.

“Trust Termination” means the termination of Trust 1, Trust 2 and any sub-trust
thereof in accordance with their respective terms.


SECTION 1.2            HEADINGS.  THE HEADINGS AND SUBHEADINGS IN THIS AGREEMENT
ARE INCLUDED FOR CONVENIENCE AND IDENTIFICATION ONLY AND ARE IN NO WAY INTENDED
TO DESCRIBE, INTERPRET, DEFINE OR LIMIT THE SCOPE, EXTENT OR INTENT OF THIS
AGREEMENT OR ANY PROVISION HEREOF.


ARTICLE II


FORMATION AND TERM


SECTION 2.1            FORMATION.


(A)           THE COMPANY WAS FORMED AS A LIMITED LIABILITY COMPANY UNDER AND
PURSUANT TO THE PROVISIONS OF THE DELAWARE ACT AND THE RIGHTS, DUTIES AND
LIABILITIES OF THE MEMBERS SHALL BE AS PROVIDED IN THE DELAWARE ACT AND THIS
AGREEMENT.  TO THE EXTENT THAT THE RIGHTS, POWERS, DUTIES, OBLIGATIONS AND
LIABILITIES OF ANY MEMBER ARE DIFFERENT BY REASON OF ANY PROVISION OF THIS
AGREEMENT THAN THEY WOULD BE IN THE ABSENCE OF SUCH PROVISION, THIS AGREEMENT
SHALL, TO THE EXTENT PERMITTED BY THE DELAWARE ACT, CONTROL.


(B)           THE NAME AND MAILING ADDRESS OF EACH MEMBER AND THE AMOUNT
CONTRIBUTED TO THE CAPITAL OF THE COMPANY SHALL BE LISTED ON SCHEDULE A ATTACHED
HERETO.  EACH MEMBER IS REQUIRED TO PROVIDE ANY CHANGES TO ITS INFORMATION SET
FORTH ON SCHEDULE A TO THE MANAGING MEMBER WHO SHALL BE REQUIRED TO UPDATE
SCHEDULE A FROM TIME TO TIME AS NECESSARY TO ACCURATELY REFLECT THE INFORMATION
THEREIN.


(C)           LISA HARDING, AS AN “AUTHORIZED PERSON” WITHIN THE MEANING OF THE
DELAWARE ACT, HAS PREVIOUSLY EXECUTED, DELIVERED AND FILED THE CERTIFICATE WITH
THE SECRETARY OF STATE OF THE STATE OF DELAWARE.  THOMAS UNTERMAN, AS AN
“AUTHORIZED PERSON” WITHIN THE MEANING OF THE DELAWARE ACT, HAS PREVIOUSLY
EXECUTED, DELIVERED AND FILED THE CERTIFICATE OF CORRECTION OF THE CERTIFICATE
OF THE COMPANY WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE.  UPON SUCH
FILING, LISA HARDING’S AND THOMAS UNTERMAN’S POWERS AS “AUTHORIZED PERSONS”
CEASED.  ANY MEMBER OF THE COMPANY, AS AN AUTHORIZED PERSON WITHIN THE MEANING
OF THE DELAWARE ACT, SHALL EXECUTE, DELIVER AND FILE ANY AND ALL AMENDMENTS OR
RESTATEMENTS TO THE CERTIFICATE.


SECTION 2.2            NAME.  THE NAME OF THE LIMITED LIABILITY COMPANY
CONTINUED HEREBY AND FORMED BY THE FILING OF THE CERTIFICATE IS TMCT, LLC.  THE
BUSINESS OF THE COMPANY MAY BE

6


--------------------------------------------------------------------------------




conducted upon compliance with all applicable laws under any other name
designated by the Managing Member (other than any name that includes the word
“Tribune”).


SECTION 2.3            TERM.  THE TERM OF THE COMPANY COMMENCED ON THE DATE OF
THE FILING OF THE CERTIFICATE IN THE OFFICE OF THE SECRETARY OF STATE OF THE
STATE OF DELAWARE AND SHALL CONTINUE PERPETUALLY UNLESS THE COMPANY IS DISSOLVED
IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT.  PURSUANT TO
SECTION 18-201(D) OF THE DELAWARE ACT, THIS AGREEMENT SHALL BE EFFECTIVE AS OF
THE DATE HEREOF.  THE EXISTENCE OF THE COMPANY AS A SEPARATE LEGAL ENTITY SHALL
CONTINUE UNTIL CANCELLATION OF THE CERTIFICATE IN THE MANNER REQUIRED BY THE
DELAWARE ACT.


SECTION 2.4            REGISTERED AGENT AND OFFICE.  THE COMPANY’S REGISTERED
AGENT AND OFFICE IN DELAWARE SHALL BE CORPORATION SERVICE COMPANY, 1013 CENTRE
ROAD, WILMINGTON, COUNTY OF NEWCASTLE, DELAWARE 19805.  AT ANY TIME, THE
MANAGING MEMBER MAY DESIGNATE ANOTHER REGISTERED AGENT AND/OR REGISTERED OFFICE.


SECTION 2.5            PRINCIPAL PLACE OF BUSINESS.  THE PRINCIPAL PLACE OF
BUSINESS OF THE COMPANY SHALL BE AT 350 WEST COLORADO BLVD. SUITE 230, PASADENA,
CALIFORNIA  91105.  AT ANY TIME, THE MANAGING MEMBER MAY CHANGE THE LOCATION OF
THE COMPANY’S PRINCIPAL PLACE OF BUSINESS; PROVIDED THAT SUCH LOCATION IS WITHIN
THE UNITED STATES OF AMERICA.


SECTION 2.6            QUALIFICATION IN OTHER JURISDICTIONS.  THE MANAGING
MEMBER SHALL CAUSE THE COMPANY TO BE QUALIFIED, FORMED OR REGISTERED UNDER
ASSUMED OR FICTITIOUS NAME STATUTES OR SIMILAR LAWS IN ANY JURISDICTION IN WHICH
THE COMPANY TRANSACTS BUSINESS IN WHICH SUCH QUALIFICATION, FORMATION OR
REGISTRATION IS REQUIRED OR DESIRABLE.  THE MANAGING MEMBER, AS AN AUTHORIZED
PERSON WITHIN THE MEANING OF THE DELAWARE ACT, SHALL EXECUTE, DELIVER AND FILE
ANY CERTIFICATES (AND ANY AMENDMENTS AND/OR RESTATEMENTS THEREOF) NECESSARY FOR
THE COMPANY TO QUALIFY TO DO BUSINESS IN A JURISDICTION IN WHICH THE COMPANY MAY
WISH TO CONDUCT BUSINESS.


ARTICLE III


PURPOSE AND POWERS OF THE COMPANY


SECTION 3.1            PURPOSE.  THE COMPANY IS FORMED FOR THE OBJECT AND
PURPOSE OF, AND THE NATURE OF THE BUSINESS TO BE CONDUCTED AND PROMOTED BY THE
COMPANY IS, ACQUIRING AND OWNING SECURITIES AND REAL ESTATE FOR INVESTMENT
PURPOSES AND MANAGING THE ASSETS OF THE COMPANY IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT, AND ENGAGING IN ANY LAWFUL ACT OR ACTIVITY FOR
WHICH LIMITED LIABILITY COMPANIES MAY BE FORMED UNDER THE DELAWARE ACT WHICH IS
NECESSARY, CONVENIENT, DESIRABLE OR INCIDENTAL TO THE FOREGOING. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, NOTHING SET FORTH HEREIN SHALL
BE CONSTRUED AS AUTHORIZING THE COMPANY TO POSSESS ANY PURPOSE OR POWER, OR TO
DO ANY ACT OR THING, FORBIDDEN BY LAW TO A LIMITED LIABILITY COMPANY FORMED
UNDER THE DELAWARE ACT.


SECTION 3.2            POWERS OF THE COMPANY.


(A)           THE COMPANY SHALL HAVE THE POWER AND AUTHORITY TO TAKE ANY AND ALL
ACTIONS NECESSARY, APPROPRIATE, PROPER, ADVISABLE, CONVENIENT OR INCIDENTAL TO
OR FOR THE FURTHERANCE OF THE PURPOSE SET FORTH IN SECTION 3.1, INCLUDING, BUT
NOT LIMITED TO, THE POWER:

7


--------------------------------------------------------------------------------




(I)            TO CONDUCT ITS BUSINESS, CARRY ON ITS OPERATIONS AND HAVE AND
EXERCISE THE POWERS GRANTED TO A LIMITED LIABILITY COMPANY BY THE DELAWARE ACT,
ANY OTHER LAW, OR THIS AGREEMENT IN ANY STATE, TERRITORY, DISTRICT OR POSSESSION
OF THE UNITED STATES, OR IN ANY FOREIGN COUNTRY THAT MAY BE NECESSARY,
CONVENIENT OR INCIDENTAL TO THE ACCOMPLISHMENT OF THE PURPOSE OF THE COMPANY;

(II)           TO ACQUIRE BY PURCHASE, LEASE, CONTRIBUTION OF PROPERTY OR
OTHERWISE, OWN, HOLD, OPERATE, MAINTAIN, FINANCE, IMPROVE, LEASE, SELL, CONVEY,
MORTGAGE, TRANSFER, DEMOLISH OR DISPOSE OF ANY REAL OR PERSONAL PROPERTY THAT
MAY BE NECESSARY, CONVENIENT OR INCIDENTAL TO THE ACCOMPLISHMENT OF THE PURPOSE
OF THE COMPANY;

(III)          TO ENTER INTO, PERFORM AND CARRY OUT CONTRACTS OF ANY KIND,
INCLUDING, WITHOUT LIMITATION, CONTRACTS WITH ANY MEMBER OR ANY AFFILIATE
THEREOF, OR ANY AGENT OF THE COMPANY NECESSARY TO, IN CONNECTION WITH,
CONVENIENT TO, OR INCIDENTAL TO THE ACCOMPLISHMENT OF THE PURPOSE OF THE
COMPANY;

(IV)          TO INVEST AND REINVEST ITS FUNDS, AND TO TAKE AND HOLD REAL AND
PERSONAL PROPERTY FOR THE PAYMENT OF FUNDS SO INVESTED;

(V)           TO SUE AND BE SUED, COMPLAIN AND DEFEND, AND PARTICIPATE IN
ADMINISTRATIVE OR OTHER PROCEEDINGS, IN ITS NAME;

(VI)          TO APPOINT EMPLOYEES AND AGENTS OF THE COMPANY, AND DEFINE THEIR
DUTIES AND FIX THEIR COMPENSATION;

(VII)         TO INDEMNIFY ANY PERSON IN ACCORDANCE WITH THE DELAWARE ACT AND TO
OBTAIN ANY AND ALL TYPES OF INSURANCE;

(VIII)        TO NEGOTIATE, ENTER INTO, RENEGOTIATE, EXTEND, RENEW, TERMINATE,
MODIFY, AMEND, WAIVE, EXECUTE, ACKNOWLEDGE OR TAKE ANY OTHER ACTION WITH RESPECT
TO ANY LEASE, CONTRACT OR SECURITY AGREEMENT IN RESPECT OF ANY ASSETS OF THE
COMPANY;

(IX)           TO BORROW MONEY AND ISSUE EVIDENCES OF INDEBTEDNESS, AND TO
SECURE THE SAME BY A MORTGAGE, PLEDGE OR OTHER LIEN ON THE ASSETS OF THE
COMPANY;

(X)            TO PAY, COLLECT, COMPROMISE, LITIGATE, ARBITRATE OR OTHERWISE
ADJUST OR SETTLE ANY AND ALL OTHER CLAIMS OR DEMANDS OF OR AGAINST THE COMPANY
OR TO HOLD SUCH PROCEEDS AGAINST THE PAYMENT OF CONTINGENT LIABILITIES;

(XI)           TO MAKE, EXECUTE, ACKNOWLEDGE AND FILE ANY AND ALL DOCUMENTS OR
INSTRUMENTS NECESSARY, CONVENIENT OR INCIDENTAL TO THE ACCOMPLISHMENT OF THE
PURPOSE OF THE COMPANY;

(XII)          TO PURCHASE, TAKE, RECEIVE, SUBSCRIBE FOR OR OTHERWISE ACQUIRE,
OWN, HOLD, VOTE, USE, EMPLOY, SELL, MORTGAGE, LEND, PLEDGE, OR OTHERWISE DISPOSE
OF, AND OTHERWISE USE AND DEAL IN AND WITH, SHARE OR OTHER INTERESTS IN OR
OBLIGATIONS OF DOMESTIC OR FOREIGN CORPORATIONS, ASSOCIATIONS, GENERAL OR
LIMITED PARTNERSHIPS (INCLUDING THE POWER TO BE ADMITTED AS A PARTNER THEREOF
AND TO EXERCISE THE RIGHTS AND PERFORM THE DUTIES

8


--------------------------------------------------------------------------------




CREATED THEREBY), TRUSTS, LIMITED LIABILITY COMPANIES (INCLUDING THE POWER TO BE
ADMITTED AS A MEMBER OR APPOINTED AS A MANAGER THEREOF AND TO EXERCISE THE
DUTIES CREATED THEREBY), OR INDIVIDUALS OR DIRECT OR INDIRECT OBLIGATIONS OF THE
UNITED STATES OR OF ANY GOVERNMENT, STATE, TERRITORY, GOVERNMENTAL DISTRICT OR
MUNICIPALITY OR OF ANY INSTRUMENTALITY OF ANY OF THEM;

(XIII)         TO LEND MONEY FOR ANY PROPER PURPOSE, TO INVEST AND REINVEST ITS
FUNDS, AND TO TAKE AND HOLD REAL AND PERSONAL PROPERTY FOR THE PAYMENT OF FUNDS
SO LOANED OR INVESTED; AND

(XIV)        TO CEASE ITS ACTIVITIES AND CANCEL ITS CERTIFICATE.


(B)           THE MANAGING MEMBER, SUBJECT TO ANY LIMITATIONS SET FORTH IN THIS
AGREEMENT, MAY AUTHORIZE ANY PERSON (INCLUDING, WITHOUT LIMITATION, ANY OTHER
MEMBER) TO ENTER INTO ANY AGREEMENT OR INSTRUMENT ON BEHALF OF THE COMPANY AND
TO PERFORM OR CAUSE TO BE PERFORMED THE COMPANY’S OBLIGATIONS THEREUNDER.


(C)           THE COMPANY MAY MERGE WITH, OR CONSOLIDATE INTO, ANOTHER DELAWARE
LIMITED LIABILITY COMPANY OR OTHER BUSINESS ENTITY (AS DEFINED IN SECTION
18-209(A) OF THE DELAWARE ACT) UPON THE CONSENT OF THE TRUST MEMBERS.


(D)           NOTHING IN THIS SECTION 3.2 SHALL BE DEEMED TO AUTHORIZE THE
OFFICERS, THE INVESTMENT COMMITTEE OR THE MANAGING MEMBER TO AUTHORIZE THE
COMPANY TO TAKE ANY ACTION SET FORTH ABOVE IN THIS SECTION 3.2 WITHOUT THE
REQUIRED APPROVAL OF THE MEMBERS OF THE INVESTMENT COMMITTEE PURSUANT TO
SECTION 6.5 OR THE MEMBERS PURSUANT TO SECTION 6.5 OR ANY OTHER PROVISIONS OF
THIS AGREEMENT.


SECTION 3.3            LIMITATIONS ON COMPANY POWERS.  NOTWITHSTANDING THE
FOREGOING PROVISIONS OF SECTION 3.2, THE COMPANY SHALL NOT DO BUSINESS IN ANY
JURISDICTION THAT WOULD JEOPARDIZE THE LIMITATION ON LIABILITY AFFORDED TO THE
MEMBERS UNDER THE DELAWARE ACT OR THIS AGREEMENT.


ARTICLE IV


CAPITAL CONTRIBUTIONS, INTERESTS
AND CAPITAL ACCOUNTS


SECTION 4.1            CAPITAL CONTRIBUTIONS.

Each Member previously made a Capital Contribution pursuant to the Initial
Agreement.  No Member shall be required to make any additional Capital
Contribution to the Company.


SECTION 4.2            MEMBER’S INTEREST.

A Member’s Interest shall for all purposes be personal property.  A Member has
no interest in specific Company property.  All property of the Company, whether
real or personal, tangible or intangible, shall be deemed to be owned by the
Company as an entity, and no Member, individually, shall have any direct
ownership in such property.

9


--------------------------------------------------------------------------------





SECTION 4.3            CAPITAL ACCOUNTS.


(A)           A SEPARATE CAPITAL ACCOUNT WILL BE MAINTAINED FOR EACH MEMBER.


(B)           EACH MEMBER’S CAPITAL ACCOUNT WILL BE INCREASED BY:

(I)            THE AMOUNT OF CASH CONTRIBUTED BY THE MEMBER TO THE COMPANY;

(II)           THE GROSS ASSET VALUE OF REAL, PERSONAL, TANGIBLE AND INTANGIBLE
PROPERTY (OTHER THAN CASH) CONTRIBUTED BY THE MEMBER TO THE COMPANY PURSUANT TO
SECTION 4.1;

(III)          ALLOCATIONS TO THE MEMBER OF ITEMS OF INCOME OR GAIN (OTHER THAN
ALLOCATIONS UNDER SECTION 8.3); AND

(IV)          THE AMOUNT OF ANY LIABILITIES OF THE COMPANY ASSUMED BY SUCH
MEMBER OR LIABILITIES THAT ARE SECURED BY ANY PROPERTY DISTRIBUTED TO SUCH
MEMBER.


(C)           EACH MEMBER’S CAPITAL ACCOUNT WILL BE DECREASED BY:

(I)            THE AMOUNT OF CASH DISTRIBUTED TO THE MEMBER BY THE COMPANY;

(II)           THE GROSS ASSET VALUE OF PROPERTY (OTHER THAN CASH) DISTRIBUTED
TO THE MEMBER BY THE COMPANY;

(III)          ALLOCATIONS TO THE MEMBER OF ITEMS OF DEDUCTION, LOSS OR EXPENSE
(OTHER THAN ALLOCATIONS UNDER SECTION 8.3); AND

(IV)          THE AMOUNT OF ANY LIABILITIES OF SUCH MEMBER ASSUMED BY THE
COMPANY OR LIABILITIES THAT ARE SECURED BY ANY PROPERTY CONTRIBUTED BY SUCH
MEMBER.


(D)           IN THE EVENT THE GROSS ASSET VALUE OF ANY ASSET OF THE COMPANY IS
ADJUSTED AS PROVIDED IN PARAGRAPH (B) UNDER THE DEFINITION OF GROSS ASSET VALUE,
ANY RESULTING GAIN OR LOSS SHALL BE ALLOCATED AMONG THE MEMBERS IN ACCORDANCE
WITH ARTICLE VIII.


(E)           IN THE EVENT OF A SALE OR EXCHANGE OF ALL OR PART OF AN INTEREST,
A PRO RATA PORTION OF THE CAPITAL ACCOUNT OF THE TRANSFEROR SHALL BECOME THE
CAPITAL ACCOUNT OF THE TRANSFEREE TO THE EXTENT IT RELATES TO THE TRANSFERRED
INTEREST IN ACCORDANCE WITH TREASURY REGULATION SECTION 1.704-1(B)(2)(IV)(L).


(F)            THE MANNER IN WHICH CAPITAL ACCOUNTS ARE TO BE MAINTAINED
PURSUANT TO THIS SECTION 4.3 IS INTENDED TO COMPLY WITH THE REQUIREMENTS OF CODE
SECTION 704(B) AND THE TREASURY REGULATIONS PROMULGATED THEREUNDER, INCLUDING,
WITHOUT LIMITATION, TREASURY REGULATION SECTION 1.704-1(B)(2)(IV).  IF THE
MANNER IN WHICH CAPITAL ACCOUNTS ARE TO BE MAINTAINED PURSUANT TO THIS ARTICLE
IV SHOULD BE MODIFIED TO COMPLY WITH CODE SECTION 704(B) AND THE TREASURY
REGULATIONS THEREUNDER, THEN, NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE
METHOD IN WHICH CAPITAL ACCOUNTS ARE MAINTAINED SHALL BE SO

10


--------------------------------------------------------------------------------





MODIFIED; PROVIDED, HOWEVER, THAT ANY CHANGE IN THE MANNER OF MAINTAINING
CAPITAL ACCOUNTS SHALL NOT ALTER THE ECONOMIC AGREEMENT BETWEEN OR AMONG THE
MEMBERS WITHOUT MUTUAL AGREEMENT.


ARTICLE V


MEMBERS


SECTION 5.1            POWERS OF MEMBERS.  THE MEMBERS SHALL HAVE THE POWER TO
EXERCISE ANY AND ALL RIGHTS OR POWERS GRANTED TO THE MEMBERS PURSUANT TO THE
EXPRESS TERMS OF THIS AGREEMENT.  NO MEMBER SHALL HAVE THE POWER TO ACT FOR OR
ON BEHALF OF, OR TO BIND, THE COMPANY WITHOUT THE PRIOR WRITTEN APPROVAL OF THE
MANAGING MEMBER.  ALL MEMBERS SHALL CONSTITUTE ONE CLASS OR GROUP OF MEMBERS OF
THE COMPANY FOR ALL PURPOSES OF THE DELAWARE ACT.


SECTION 5.2            REIMBURSEMENTS.  THE COMPANY SHALL REIMBURSE THE MEMBERS
AND OFFICERS OF THE COMPANY FOR ALL ORDINARY, REASONABLE AND NECESSARY
OUT-OF-POCKET EXPENSES INCURRED BY THE MEMBERS OR SUCH OFFICERS ON BEHALF OF THE
COMPANY WITH THE APPROVAL OF THE MANAGING MEMBER.  SUCH REIMBURSEMENT SHALL BE
TREATED AS AN EXPENSE OF THE COMPANY AND SHALL BE ALLOCATED IN ACCORDANCE WITH
ARTICLE VIII, AND SHALL NOT BE DEEMED TO CONSTITUTE A DISTRIBUTIVE SHARE OF
INCOME OR A DISTRIBUTION OR RETURN OF CAPITAL TO ANY MEMBER.


SECTION 5.3            PARTITION.  EACH MEMBER WAIVES ANY AND ALL RIGHTS THAT IT
MAY HAVE TO MAINTAIN AN ACTION FOR PARTITION OF THE COMPANY’S PROPERTY.


SECTION 5.4            ASSIGNMENTS BY AND WITHDRAWAL OF MEMBERS.


(A)           PROHIBITED TRANSFERS.  NO MEMBER MAY RESIGN OR WITHDRAW FROM THE
COMPANY WITHOUT THE CONSENT OF THE MANAGING MEMBER.  NO MEMBER SHALL SELL,
TRANSFER, ASSIGN, CONVEY, PLEDGE, MORTGAGE, ENCUMBER, HYPOTHECATE OR OTHERWISE
DISPOSE OF OR SUFFER THE CREATION OF AN INTEREST IN OR LIEN ON (A “TRANSFER”)
ALL OR ANY PART OF ITS INTEREST WITHOUT THE CONSENT OF THE MANAGING MEMBER;
PROVIDED, HOWEVER, THAT SUCH CONSENT SHALL NOT BE NECESSARY WITH RESPECT TO ANY
PROPOSED TRANSFER WHICH CONSTITUTES A PERMITTED DISPOSITION.


(B)           CONDITIONS TO TRANSFER.  ANY PURPORTED TRANSFER OF ALL OR ANY PART
OF ITS INTEREST BY A MEMBER SHALL REQUIRE THE MEMBER TO NOTIFY THE COMPANY OF
SUCH TRANSFER, INCLUDING THE NAME AND ADDRESS OF THE TRANSFEREE.  ANY TRANSFER
BY THE TRIBUNE MEMBERS SHALL ALSO BE CONDITIONED ON COMPLIANCE WITH SECTION
5.4(F)(IV)(A).


(C)           NONCONFORMING TRANSFERS VOID.  ANY ACTUAL OR PURPORTED TRANSFER OF
ALL OR PART OF THE INTEREST OF ANY MEMBER THAT DOES NOT COMPLY WITH THE
PROVISIONS OF SECTION 5.4 SHALL BE VOID AND SHALL NOT BIND THE COMPANY.  THE
COMPANY SHALL INCUR NO LIABILITY FOR DISTRIBUTIONS MADE TO ANY TRANSFEROR PRIOR
TO COMPLIANCE WITH SECTION 5.4 WITH RESPECT TO THE INTEREST OR PORTION THEREOF
THAT IS THE SUBJECT OF ANY SUCH ACTUAL OR PURPORTED TRANSFER.


(D)           TRANSFEREE OF TRUST MEMBERS.  SUBJECT TO SUBSECTION (F) BELOW, ANY
TRANSFEREE OF AN INTEREST IN THE COMPANY UPON A PERMITTED DISPOSITION BY THE
TRUST MEMBERS SHALL AUTOMATICALLY BECOME A MEMBER WITH RESPECT TO SUCH
TRANSFERRED INTEREST, SUBJECT TO

11


--------------------------------------------------------------------------------




applicable law and upon execution of this Agreement, a counterpart of this
Agreement or other documents agreeing to be bound by the provisions of this
Agreement.


(E)           TRANSFEREE OF TRIBUNE MEMBERS.  SUBJECT TO SUBSECTION (F) BELOW,
ANY TRANSFEREE OF A TRIBUNE MEMBER THAT IS A MEMBER SHALL AUTOMATICALLY BECOME A
MEMBER WITH RESPECT TO THE INTEREST SO TRANSFERRED.  A TRANSFEREE OF A TRIBUNE
MEMBER THAT IS NOT A MEMBER SHALL NOT BE ADMITTED AS A MEMBER WITHOUT THE
CONSENT OF THE MANAGING MEMBER, PROVIDED THAT NO SUCH CONSENT SHALL BE REQUIRED
WITH RESPECT TO A PERMITTED DISPOSITION, SUBJECT TO SUBSECTION (F) BELOW AND
APPLICABLE LAW, AND UPON EXECUTION OF THIS AGREEMENT, A COUNTERPART OF THIS
AGREEMENT OR OTHER DOCUMENTS AGREEING TO BE BOUND BY THE PROVISIONS OF THIS
AGREEMENT, SUCH TRANSFEREE IN A PERMITTED DEPOSITION SHALL AUTOMATICALLY BECOME
A MEMBER WITH RESPECT TO SUCH TRANSFERRED INTEREST.  OTHER THAN AS PROVIDED IN
THE FOREGOING SENTENCES, NO TRANSFEREE OF A TRIBUNE MEMBER’S INTEREST OR PORTION
THEREOF SHALL BE ADMITTED AS A MEMBER WITHOUT THE CONSENT OF THE MANAGING
MEMBER.


(F)            CONDITIONS FOR ADMISSIONS.  NO TRANSFEREE SHALL BE ADMITTED AS A
MEMBER WITHOUT SATISFYING THE FOLLOWING CONDITIONS (ANY ONE OR MORE OF WHICH MAY
BE WAIVED BY THE MANAGING MEMBER):

(I)            THE TRANSFEROR OR TRANSFEREE SHALL UNDERTAKE TO PAY ALL EXPENSES
INCURRED BY THE COMPANY IN CONNECTION THEREWITH;

(II)           THE COMPANY SHALL RECEIVE FROM THE PERSON TO WHOM SUCH TRANSFER
IS TO BE MADE A COUNTERPART OF THIS AGREEMENT EXECUTED BY OR ON BEHALF OF SUCH
PERSON AND SUCH OTHER DOCUMENTS, INSTRUMENTS AND CERTIFICATES AS MAY REASONABLY
BE REQUESTED BY THE MANAGING MEMBER PURSUANT TO WHICH SUCH TRANSFEREE SHALL
BECOME BOUND BY THIS AGREEMENT WITH RESPECT TO THE INTEREST, OR PORTION THEREOF,
SO TRANSFERRED;

(III)          THE COMPANY SHALL RECEIVE FROM THE PROPOSED TRANSFEROR AND
TRANSFEREE SUCH DOCUMENTS, OPINIONS, INSTRUMENTS AND CERTIFICATES AS REASONABLY
REQUIRED BY THE MANAGING MEMBER;

(IV)          THE COMPANY SHALL RECEIVE AN OPINION OF COUNSEL TO THE COMPANY
SUBSTANTIALLY TO THE EFFECT THAT THE ADMISSION OF THE TRANSFEREE AS A MEMBER (OR
IN THE CASE OF SECTION 5.4(B), THE CONSUMMATION OF SUCH TRANSFER):

(A)          WILL NOT CAUSE THE COMPANY TO BE TERMINATED PURSUANT TO SECTION 708
OF THE CODE IF SUCH TERMINATION WOULD HAVE A MATERIAL ADVERSE EFFECT ON ANY
MEMBER, TO LOSE ITS STATUS AS A PARTNERSHIP FOR UNITED STATES FEDERAL AND STATE
INCOME TAX PURPOSES, OR TO BE CONSIDERED A PUBLICLY TRADED PARTNERSHIP UNDER
SECTION 7704(B) OF THE CODE; AND

(B)           COMPLIES WITH ALL APPLICABLE LAWS AND REGULATIONS, INCLUDING,
WITHOUT LIMITATION, APPLICABLE FEDERAL AND STATE SECURITIES LAWS AND THE
HART-SCOTT-RODINO ANTITRUST IMPROVEMENTS ACT OF 1976, AS AMENDED.

12


--------------------------------------------------------------------------------




(V)           THE MEMBERS HEREBY WAIVE THE REQUIREMENTS OF THIS SUBSECTION (F)
WITH RESPECT TO ANY TRANSFER BY ANY TRIBUNE MEMBER OF ITS INTEREST TO TRIBUNE OR
ANY AFFILIATE OF TRIBUNE.


(G)           TRANSFER OF CONTROL.  TRIBUNE SHALL NOT, WITHOUT THE CONSENT OF
THE MANAGING MEMBER (WHICH SHALL NOT BE UNREASONABLY WITHHELD, TRANSFER CONTROL
OF CANDLE HOLDINGS CORPORATIONS OR FORTIFY HOLDINGS CORPORATION, OR ANY OTHER
ENTITY SUBSTANTIALLY ALL OF THE VALUE OF WHICH IS ATTRIBUTABLE TO ITS INTERESTS
IN THE COMPANY, TO ANY PERSON THAT IS NOT AN AFFILIATE OF TRIBUNE.


ARTICLE VI


MANAGEMENT


SECTION 6.1            MANAGEMENT OF THE COMPANY.  TRUST 1 SHALL BE THE MANAGING
MEMBER AND, IN SUCH CAPACITY, SUBJECT TO THE MANAGEMENT OF THE PORTFOLIO BY THE
INVESTMENT COMMITTEE IN ACCORDANCE WITH SECTION 6.5 HEREOF, SHALL MANAGE THE
COMPANY IN ACCORDANCE WITH THIS AGREEMENT UNTIL SUCH TIME AS TRUST 1 ELECTS TO
RESIGN AS MANAGING MEMBER (AFTER PROVIDING NOT LESS THAN THREE (3) MONTHS’ PRIOR
WRITTEN NOTICE TO ALL OTHER MEMBERS), IN WHICH EVENT THE TRUST MEMBERS SHALL
ELECT A MANAGING MEMBER TO REPLACE TRUST 1.  EXCEPT AS OTHERWISE SET FORTH IN
THIS AGREEMENT, THE MANAGING MEMBER SHALL HAVE FULL, EXCLUSIVE AND COMPLETE
DISCRETION TO MANAGE AND CONTROL THE BUSINESS AND AFFAIRS OF THE COMPANY, TO
MAKE ALL DECISIONS AFFECTING THE BUSINESS AND AFFAIRS OF THE COMPANY AND TO TAKE
ALL SUCH ACTIONS AS THE MANAGING MEMBER DEEMS NECESSARY OR APPROPRIATE TO
ACCOMPLISH THE PURPOSE OF THE COMPANY SET FORTH HEREIN.  THE MANAGING MEMBER MAY
APPOINT INDIVIDUALS AS OFFICERS OR EMPLOYEES OF THE COMPANY WITH SUCH TITLES AS
IT MAY ELECT, INCLUDING BUT NOT LIMITED TO PRESIDENT, TREASURER AND SECRETARY. 
EXCEPT AS PROVIDED HEREIN, THE OFFICERS OF THE COMPANY SHALL HAVE SUCH POWERS
AND DUTIES IN THE MANAGEMENT OF THIS COMPANY AS MAY BE PRESCRIBED IN A
RESOLUTION BY THE MANAGING MEMBER AND, TO THE EXTENT NOT PROVIDED AS GENERALLY
PERTAINS TO THEIR RESPECTIVE OFFICES, AS IF THE COMPANY WERE A CORPORATION
GOVERNED BY THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE, SUBJECT TO THE
CONTROL AND REMOVAL BY THE MANAGING MEMBER.


SECTION 6.2            POWERS OF THE MANAGING MEMBER.  SUBJECT TO THE
LIMITATIONS OTHERWISE SET FORTH IN THIS AGREEMENT, THE MANAGING MEMBER SHALL
HAVE THE RIGHT, POWER AND AUTHORITY, IN THE MANAGEMENT OF THE BUSINESS AND
AFFAIRS OF THE COMPANY, TO DO OR CAUSE TO BE DONE ANY AND ALL ACTS, AT THE
EXPENSE OF THE COMPANY, DEEMED BY THE MANAGING MEMBER TO BE NECESSARY OR
APPROPRIATE TO EFFECTUATE THE BUSINESS, PURPOSES AND OBJECTIVES OF THE COMPANY. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE MANAGING MEMBER SHALL HAVE
THE POWER AND AUTHORITY TO:


(A)           ESTABLISH A RECORD DATE WITH RESPECT TO ALL ACTIONS TO BE TAKEN
HEREUNDER THAT REQUIRE A RECORD DATE BE ESTABLISHED, INCLUDING WITH RESPECT TO
ALLOCATIONS AND DISTRIBUTIONS;


(B)           BRING AND DEFEND ON BEHALF OF THE COMPANY ACTIONS AND PROCEEDINGS
AT LAW OR IN EQUITY BEFORE ANY COURT OR GOVERNMENTAL, ADMINISTRATIVE OR OTHER
REGULATORY AGENCY, BODY OR COMMISSION OR OTHERWISE; AND

13


--------------------------------------------------------------------------------





(C)           EXECUTE ALL DOCUMENTS OR INSTRUMENTS, PERFORM ALL DUTIES AND
POWERS AND DO ALL THINGS FOR AND ON BEHALF OF THE COMPANY IN ALL MATTERS
NECESSARY, DESIRABLE, CONVENIENT OR INCIDENTAL TO THE PURPOSE OF THE COMPANY,
INCLUDING, WITHOUT LIMITATION, ALL DOCUMENTS, AGREEMENTS AND INSTRUMENTS RELATED
THERETO AND THE CONSUMMATION OF ALL TRANSACTIONS CONTEMPLATED THEREBY.

The expression of any power or authority of the Managing Member in this
Agreement shall not in any way limit or exclude any other power or authority
which is not specifically or expressly set forth in this Agreement.


SECTION 6.3            ACTIONS REQUIRING MUTUAL AGREEMENT.  THE FOLLOWING
ACTIONS AND OTHER ACTIONS SO DESIGNATED THROUGHOUT THIS AGREEMENT SHALL NOT BE
TAKEN BY THE COMPANY, WHETHER AT THE DIRECTION OF THE MANAGING MEMBER OR AT THE
DIRECTION OF THE INVESTMENT COMMITTEE, WITHOUT MUTUAL AGREEMENT:


(A)           ANY CHANGE IN THE BUSINESS PURPOSE OF THE COMPANY; OR


(B)           THE INCURRENCE OF ANY INDEBTEDNESS BY THE COMPANY (OTHER THAN
INDEBTEDNESS INCURRED IN THE MANAGEMENT OF THE SECURITIES AND REAL ESTATE
PORTFOLIOS AS APPROVED BY THE MANAGING MEMBER).


SECTION 6.4            RELIANCE BY THIRD PARTIES.  ANY PERSON DEALING WITH THE
COMPANY MAY RELY UPON A CERTIFICATE SIGNED BY THE MANAGING MEMBER OR ANY OFFICER
APPOINTED BY THE MANAGING MEMBER INCLUDING, BUT NOT LIMITED TO, THE PRESIDENT,
ANY VICE PRESIDENT, THE SECRETARY OR THE TREASURER AS TO:


(A)           THE IDENTITY OF THE MEMBERS OF THE INVESTMENT COMMITTEE OR ANY
MEMBER HEREOF;


(B)           THE EXISTENCE OR NON-EXISTENCE OF ANY FACT OR FACTS WHICH
CONSTITUTE A CONDITION PRECEDENT TO ACTS BY THE COMPANY OR IN ANY OTHER MANNER
GERMANE TO THE AFFAIRS OF THE COMPANY;


(C)           THE PERSONS WHO ARE AUTHORIZED TO EXECUTE AND DELIVER ANY
INSTRUMENT OR DOCUMENT OF OR ON BEHALF OF THE COMPANY; OR


(D)           ANY ACT OR FAILURE TO ACT BY THE COMPANY OR AS TO ANY OTHER MATTER
WHATSOEVER INVOLVING THE COMPANY OR ANY MEMBER.


SECTION 6.5            INVESTMENT COMMITTEE.


(A)           NUMBER OF INVESTMENT COMMITTEE MEMBERS.  THE NUMBER OF MEMBERS OF
THE INVESTMENT COMMITTEE SHALL BE THREE.  TRIBUNE SHALL HAVE THE RIGHT TO
DESIGNATE ONE MEMBER OF THE INVESTMENT COMMITTEE, OF WHICH THE INITIAL DESIGNEE
SHALL BE CHANDLER BIGELOW.  TRUST 1 AND TRUST 2 SHALL HAVE THE RIGHT TO
DESIGNATE TWO MEMBERS (THE “TRUST DESIGNATED INVESTMENT COMMITTEE MEMBERS”), OF
WHICH THE INITIAL MEMBERS SHALL BE WILLIAM STINEHART AND WARREN WILLIAMSON. 
NOTWITHSTANDING THE FOREGOING, IF AT ANY TIME TRIBUNE IS NO LONGER A MEMBER, ANY
MEMBER OF THE INVESTMENT COMMITTEE DESIGNATED BY TRIBUNE SHALL BE REMOVED AND
REPLACED WITH

14


--------------------------------------------------------------------------------




an additional designee of the Trust Member and, thereafter, all three members of
the Investment Committee shall be designated by the Trust Members.  Each member
of the Investment Committee shall hold office until his or her successor shall
have been designated pursuant to paragraph (d) below or until such member of the
Investment Committee shall resign or shall have been removed in the manner
provided herein.


(B)           REMOVAL OF INVESTMENT COMMITTEE MEMBERS.  ANY MEMBER OF THE
INVESTMENT COMMITTEE MAY BE REMOVED AT ANY TIME, WITH OR WITHOUT CAUSE, BY THE
MEMBER(S) THEN ENTITLED TO DESIGNATE SUCH MEMBER OF THE INVESTMENT COMMITTEE.


(C)           RESIGNATION.  ANY PERSON MAY RESIGN AS A MEMBER OF THE INVESTMENT
COMMITTEE AT ANY TIME BY GIVING WRITTEN NOTICE TO THE INVESTMENT COMMITTEE.  ANY
SUCH RESIGNATION SHALL TAKE EFFECT AT THE TIME SPECIFIED THEREIN, OR, IF THE
TIME IS NOT SPECIFIED, IMMEDIATELY UPON ITS RECEIPT BY THE INVESTMENT
COMMITTEE.  ACCEPTANCE OF SUCH RESIGNATION SHALL NOT BE NECESSARY TO MAKE IT
EFFECTIVE.


(D)           VACANCIES.  ANY VACANCY ON THE INVESTMENT COMMITTEE, WHETHER
BECAUSE OF DEATH, RESIGNATION, DISQUALIFICATION, REMOVAL, EXPIRATION OF TERM OR
ANY OTHER CAUSE SHALL BE FILLED BY DESIGNATION BY THE MEMBER(S) WHO APPOINTED
THE MEMBER OF THE INVESTMENT COMMITTEE WHOSE DEPARTURE CREATED SUCH VACANCY. 
SUCH DESIGNATION SHALL BE EFFECTED BY NOTICE DELIVERED TO THE INVESTMENT
COMMITTEE.  EACH MEMBER OF THE INVESTMENT COMMITTEE SO CHOSEN TO FILL A VACANCY
SHALL REMAIN A MEMBER OF THE INVESTMENT COMMITTEE UNTIL HIS OR HER SUCCESSOR
SHALL HAVE BEEN DESIGNATED OR UNTIL HE OR SHE SHALL RESIGN OR SHALL HAVE BEEN
REMOVED IN THE MANNER HEREIN PROVIDED.


(E)           POWERS OF INVESTMENT COMMITTEE.  THE INVESTMENT COMMITTEE SHALL
HAVE FULL, EXCLUSIVE AND COMPLETE AUTHORITY WITH RESPECT TO THE MANAGEMENT OF
THE PORTFOLIO.  IT IS EXPRESSLY ACKNOWLEDGED BY EACH OF THE MEMBERS THAT THE
POWER AND AUTHORITY OF THE MANAGING MEMBER INCLUDES THE SOLE POWER AND AUTHORITY
TO TRANSFER, DISPOSE OF, DIRECT THE VOTE OF OR TAKE ANY OTHER ACTION WITH
RESPECT TO, THE TRIBUNE SHARES AND THAT THE INVESTMENT COMMITTEE SHALL HAVE NO
AUTHORITY TO ACT WITH RESPECT TO THE TRIBUNE SHARES.


(F)            MEETINGS; PLACE OF MEETINGS; TELEPHONIC PARTICIPATION.  MEETINGS
OF THE INVESTMENT COMMITTEE MAY BE HELD AT SUCH TIMES AND PLACES WITHIN OR
WITHOUT THE STATE OF DELAWARE AS THE INVESTMENT COMMITTEE MAY FROM TIME TO TIME
BY RESOLUTION DESIGNATE OR AS SHALL BE DESIGNATED BY THE PERSON OR PERSONS
CALLING THE MEETING IN THE NOTICE OR WAIVER OF NOTICE OF ANY SUCH MEETING. 
REGULAR MEETINGS OF THE INVESTMENT COMMITTEE SHALL BE HELD NOT LESS THAN
QUARTERLY.  SPECIAL MEETINGS OF THE INVESTMENT COMMITTEE SHALL BE HELD WHENEVER
CALLED BY A MEMBER OF THE INVESTMENT COMMITTEE OR THE MANAGING MEMBER.  NOTICE
OF THE TIME AND PLACE OF EACH SUCH SPECIAL MEETING SHALL BE SENT BY FACSIMILE
TRANSMISSION, TELEGRAPH OR CABLE OR BE DELIVERED PERSONALLY OR MAILED TO AND
RECEIVED BY EACH MEMBER OF THE INVESTMENT COMMITTEE NOT LESS THAN 24 HOURS
BEFORE THE TIME AT WHICH THE MEETING IS TO BE HELD.  NOTICE OF THE PURPOSE OF A
SPECIAL MEETING NEED NOT BE GIVEN.  NOTICE OF ANY MEETING OF THE INVESTMENT
COMMITTEE SHALL NOT BE REQUIRED TO BE GIVEN TO ANY MEMBER OF THE INVESTMENT
COMMITTEE WHO WAIVES SUCH NOTICE IN WRITING OR WHO IS PRESENT AT SUCH MEETING. 
AT THE REQUEST OF ANY INVESTMENT COMMITTEE MEMBER, ANY OR ALL INVESTMENT
COMMITTEE MEMBERS MAY PARTICIPATE IN ANY MEETING OF THE INVESTMENT COMMITTEE BY
MEANS OF CONFERENCE TELEPHONE OR SIMILAR COMMUNICATIONS EQUIPMENT PURSUANT TO

15


--------------------------------------------------------------------------------




which all Persons participating in the meeting of the Investment Committee can
hear each other, and such participation shall constitute presence in person at
such meeting.  Minutes of the meetings shall be recorded.


(G)           MANNER OF ACTING AND QUORUM.  EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT OR THE DELAWARE ACT, THE PRESENCE OF A MAJORITY OF THE MEMBERS OF THE
INVESTMENT COMMITTEE SHALL BE REQUIRED TO CONSTITUTE A QUORUM FOR THE
TRANSACTION OF BUSINESS AT ANY MEETING OF THE INVESTMENT COMMITTEE.  THE
INVESTMENT COMMITTEE MEMBERS SHALL ACT ONLY AS AN INVESTMENT COMMITTEE, AND THE
INDIVIDUAL MEMBERS SHALL HAVE NO POWER AS SUCH.  EACH MEMBER SHALL HAVE ONE
VOTE.  ALL MATTERS SHALL BE DEEMED APPROVED BY THE INVESTMENT COMMITTEE AT ANY
MEETING DULY CALLED AND HELD, A QUORUM BEING PRESENT, BY THE AFFIRMATIVE VOTE OF
A MAJORITY OF THE AUTHORIZED NUMBER OF MEMBERS OF THE INVESTMENT COMMITTEE.


(H)           ACTION WITHOUT MEETING.  ANY ACTION REQUIRED OR PERMITTED TO BE
TAKEN OR WHICH MAY BE TAKEN AT ANY MEETING OF THE INVESTMENT COMMITTEE MAY BE
TAKEN WITHOUT A MEETING, WITHOUT PRIOR NOTICE AND WITHOUT A VOTE, IF A CONSENT
IN WRITING, SETTING FORTH THE ACTION SO TAKEN, SHALL BE SIGNED BY A MAJORITY OF
THE AUTHORIZED NUMBER OF MEMBERS OF THE INVESTMENT COMMITTEE AND SUCH WRITTEN
CONSENT IS FILED WITH THE MINUTES OF PROCEEDINGS OF THE INVESTMENT COMMITTEE.


ARTICLE VII


MEETINGS OF MEMBERS


SECTION 7.1            MEETINGS OF THE MEMBERS.  MEETINGS OF THE MEMBERS MAY BE
CALLED AT ANY TIME BY THE MANAGING MEMBER.  EACH MEETING OF MEMBERS SHALL BE
CONDUCTED BY SUCH PERSON THAT THE MANAGING MEMBER MAY DESIGNATE OR, IF THE
MANAGING MEMBER FAILS TO DO SO, BY SUCH OTHER PERSON THAT A MAJORITY OF THE
MEMBERS PRESENT IN PERSON OR BY PROXY SPECIFY.


SECTION 7.2            PLACE OF MEETINGS; PARTICIPATION BY TELEPHONE.  ALL
MEETINGS OF THE MEMBERS OF THE COMPANY SHALL BE HELD AT SUCH PLACES, WITHIN OR
WITHOUT THE STATE OF DELAWARE, AS MAY FROM TIME TO TIME BE DESIGNATED BY THE
MANAGING MEMBER AND SPECIFIED IN THE RESPECTIVE NOTICES OR WAIVERS OF NOTICE
THEREOF.  PARTICIPATION IN ANY MEETING MAY BE BY MEANS OF CONFERENCE TELEPHONE
OR SIMILAR COMMUNICATIONS EQUIPMENT PURSUANT TO WHICH ALL PERSONS PARTICIPATING
IN THE MEETING CAN HEAR EACH OTHER, AND SUCH PARTICIPATION SHALL CONSTITUTE
PRESENCE IN PERSON AT SUCH MEETING.  MINUTES OF THE MEETINGS SHALL BE RECORDED.


SECTION 7.3            NOTICE OF MEETINGS.  NOTICE OF EACH MEETING OF THE
MEMBERS OF THE COMPANY SHALL BE GIVEN NOT LESS THAN TEN (10) DAYS NOR MORE THAN
SIXTY (60) DAYS BEFORE THE DATE OF THE MEETING TO EACH MEMBER OF RECORD BY
DELIVERING A TYPEWRITTEN OR PRINTED NOTICE THEREOF TO SUCH MEMBER PERSONALLY, OR
BY DEPOSITING SUCH NOTICE IN THE UNITED STATES MAIL, IN A POSTAGE PREPAID
ENVELOPE, DIRECTED TO SUCH MEMBER AT SUCH MEMBER’S POST OFFICE ADDRESS FURNISHED
BY SUCH MEMBER TO THE SECRETARY OF THE COMPANY FOR SUCH PURPOSE OR, IF SUCH
MEMBER SHALL NOT HAVE FURNISHED TO THE SECRETARY OF THE COMPANY AN ADDRESS FOR
SUCH PURPOSE, THEN AT SUCH MEMBER’S POST OFFICE ADDRESS LAST KNOWN TO THE
COMPANY, OR BY TRANSMITTING A NOTICE THEREOF TO SUCH MEMBER AT SUCH ADDRESS BY
FACSIMILE, TELEGRAPH, CABLE OR WIRELESS.  EVERY NOTICE OF A MEETING OF THE
MEMBERS SHALL STATE THE PLACE, DATE AND HOUR OF THE MEETING, AND THE PURPOSE OR

16


--------------------------------------------------------------------------------




purposes for which the meeting is called.  Notice of any meeting of Members
shall not be required to be given to any Member who shall have waived such
notice, and such notice shall be deemed waived by any Member who shall attend
such meeting in person or by proxy, except for any Member who shall attend such
meeting for the express purpose of objecting, at the beginning of the meeting,
to the transaction of any business because the meeting is not lawfully called or
convened.  Except as otherwise expressly required by law, notice of any
adjourned meeting of the Members need not be given if the time and place thereof
are announced at the meeting at which the adjournment is taken.


SECTION 7.4            ACTION WITHOUT MEETING.  ANY ACTION REQUIRED TO BE TAKEN
OR WHICH MAY BE TAKEN AT ANY MEETING OF MEMBERS OF THE COMPANY MAY BE TAKEN
WITHOUT A MEETING, WITHOUT PRIOR NOTICE AND WITHOUT A VOTE, IF THERE IS AN
INSTRUMENT IN WRITING, SETTING FORTH THE ACTION SO TAKEN.


ARTICLE VIII


ALLOCATIONS


SECTION 8.1            ALLOCATIONS OF PROFITS AND LOSSES.  NET PROFITS AND NET
LOSSES OF THE COMPANY SHALL BE ALLOCATED TO THE MEMBERS IN PROPORTION TO THEIR
RESPECTIVE PERCENTAGE INTERESTS; PROVIDED, HOWEVER, THAT ALL ITEMS WITH RESPECT
TO THE TRUSTS PORTFOLIO SHALL BE ALLOCATED 100% TO THE TRUSTS.


SECTION 8.2            REGULATORY ALLOCATIONS.  (A) THE FOREGOING PROVISIONS OF
THIS ARTICLE VIII SHALL BE SUBJECT TO THE FOLLOWING LIMITATION:  NO MEMBER SHALL
BE ALLOCATED ANY ITEMS OF LOSS, EXPENSE OR DEDUCTION HEREUNDER IF SUCH
ALLOCATION RESULTS IN A CAPITAL ACCOUNT DEFICIT FOR SUCH MEMBER.  ANY BALANCE OF
SUCH ITEMS OF LOSS, EXPENSE OR DEDUCTION SHALL BE SPECIALLY ALLOCATED TO THE
OTHER MEMBERS IN PROPORTION TO THEIR POSITIVE CAPITAL ACCOUNT BALANCES.


(B)           NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS ARTICLE VIII, IN
THE EVENT ANY MEMBER UNEXPECTEDLY RECEIVES ANY ADJUSTMENTS, ALLOCATIONS OR
DISTRIBUTIONS DESCRIBED IN SECTIONS 1.704(B)(2)(II)(D)(4),
1.704-1(B)(2)(II)(D)(5) AND 1.704-1(B)(2)(II)(D)(6) OF THE TREASURY REGULATIONS,
ITEMS OF INCOME AND GAIN SHALL BE SPECIALLY ALLOCATED TO EACH SUCH MEMBER IN AN
AMOUNT AND MANNER SUFFICIENT TO ELIMINATE, TO THE EXTENT REQUIRED BY THE
TREASURY REGULATIONS, THE ADJUSTED CAPITAL ACCOUNT DEFICIT OF SUCH MEMBER AS
QUICKLY AS POSSIBLE, PROVIDED THAT AN ALLOCATION PURSUANT TO THIS SECTION 8.2(B)
SHALL BE MADE ONLY IF AND TO THE EXTENT THAT SUCH MEMBER WOULD HAVE AN ADJUSTED
CAPITAL ACCOUNT DEFICIT AFTER ALL OTHER ALLOCATIONS PROVIDED FOR IN THIS
ARTICLE VIII HAVE BEEN TENTATIVELY MADE AS IF THIS SECTION 8.2(B) WERE NOT IN
THE AGREEMENT.


(C)           THE ALLOCATIONS SET FORTH IN SECTIONS 8.2(A) AND (B) (THE
“REGULATORY ALLOCATIONS”) ARE INTENDED TO COMPLY WITH CERTAIN REQUIREMENTS OF
THE TREASURY REGULATIONS.  IT IS THE INTENT OF THE MEMBERS THAT, TO THE EXTENT
POSSIBLE, ALL  REGULATORY ALLOCATIONS SHALL BE OFFSET EITHER WITH OTHER
REGULATORY ALLOCATIONS OR WITH SPECIAL ALLOCATIONS OF OTHER ITEMS OF INCOME,
GAIN, LOSS OR DEDUCTION PURSUANT TO THIS SECTION 8.2.  THEREFORE,
NOTWITHSTANDING ANY OTHER PROVISION OF THIS ARTICLE VIII (OTHER THAN THE
REGULATORY ALLOCATIONS), THE MANAGING MEMBER SHALL MAKE SUCH OFFSETTING SPECIAL
ALLOCATIONS OF INCOME, GAIN, LOSS OR DEDUCTION IN WHATEVER

17


--------------------------------------------------------------------------------




manner they determine is appropriate so that, after such offsetting allocations
are made, each Member’s Capital Account balance is, to the extent possible,
equal to the Capital Account balance such Member would have had if the
Regulatory Allocations were not part of the Agreement and all items were
allocated pursuant to Article VIII (other than Sections 8.2(a) and (b)).


SECTION 8.3            TAX ALLOCATIONS; SECTION 704(C) OF THE CODE.


(A)           IN ACCORDANCE WITH SECTION 704(C) OF THE CODE AND THE TREASURY
REGULATIONS THEREUNDER, INCOME, GAIN, LOSS AND DEDUCTION WITH RESPECT TO ANY
PROPERTY CONTRIBUTED TO THE CAPITAL OF THE COMPANY SHALL, SOLELY FOR INCOME TAX
PURPOSES, BE ALLOCATED AMONG THE MEMBERS SO AS TO TAKE ACCOUNT OF ANY VARIATION
BETWEEN THE ADJUSTED BASIS OF SUCH PROPERTY TO THE COMPANY FOR FEDERAL INCOME
TAX PURPOSES AND ITS INITIAL GROSS ASSET VALUE (COMPUTED IN ACCORDANCE WITH
PARAGRAPH (A) OF THE DEFINITION OF “GROSS ASSET VALUE” CONTAINED IN SECTION 1.1
HEREOF).


(B)           IN THE EVENT THE GROSS ASSET VALUE OF ANY COMPANY ASSET IS
ADJUSTED PURSUANT TO PARAGRAPH (B) OF THE DEFINITION OF “GROSS ASSET VALUE”
CONTAINED IN SECTION 1.1 HEREOF, SUBSEQUENT ALLOCATIONS OF INCOME, GAIN, LOSS
AND DEDUCTION WITH RESPECT TO SUCH ASSET SHALL TAKE ACCOUNT OF ANY VARIATION
BETWEEN THE ADJUSTED BASIS OF SUCH ASSET FOR FEDERAL INCOME TAX PURPOSES AND ITS
GROSS ASSET VALUE IN THE SAME MANNER AS UNDER SECTION 704(C) OF THE CODE AND THE
TREASURY REGULATIONS THEREUNDER.


(C)           ANY ELECTIONS OR OTHER DECISIONS RELATING TO ALLOCATIONS UNDER
THIS SECTION 8.3, SHALL BE MADE BY THE MANAGING MEMBER IN ANY MANNER THAT
REASONABLY REFLECTS THE PURPOSE AND INTENTION OF THIS AGREEMENT.  ALL ITEMS
RELEVANT UNDER SECTION 704(C) OF THE CODE SHALL BE ALLOCATED BASED ON THE
“TRADITIONAL METHOD” DEFINED IN TREASURY REGULATIONS SECTION 1.704-3(B). 
ALLOCATIONS PURSUANT TO THIS SECTION 8.3 ARE SOLELY FOR PURPOSES OF FEDERAL,
STATE AND LOCAL TAXES AND SHALL NOT AFFECT, OR IN ANY WAY BE TAKEN INTO ACCOUNT
IN COMPUTING, ANY MEMBER’S CAPITAL ACCOUNT, OTHER ITEMS OR DISTRIBUTIONS
PURSUANT TO ANY PROVISION OF THIS AGREEMENT.


(D)           THE MEMBERS ARE AWARE OF THE INCOME TAX CONSEQUENCES OF THE
ALLOCATIONS MADE BY THIS ARTICLE VIII AND HEREBY AGREE TO BE BOUND BY THE
PROVISIONS OF THIS ARTICLE VIII IN REPORTING THEIR SHARES OF COMPANY INCOME AND
LOSS FOR ALL INCOME TAX PURPOSES.


ARTICLE IX


DISTRIBUTIONS


SECTION 9.1            DISTRIBUTIONS GENERALLY.

Payments shall be made to the Members by the Company at such times as are
determined by the Managing Member, but in no event less frequently than once per
calendar quarter.  The amounts so advanced to the Members shall be treated as
advances or drawings of money against their distributive shares of Company
income and as current distributions made on the last day of the Company’s
taxable year.  Except in connection with a liquidation of the Company (which

18


--------------------------------------------------------------------------------




shall be governed by Section 9.4), any distribution shall be made to the Members
in accordance with their Percentage Interests.


SECTION 9.2            TRUSTS PORTFOLIO.

The Trusts shall have the right to have the Company transfer any distributions
to which the Trusts are otherwise entitled under this Agreement to a separate
Company account designated as the Trusts Portfolio.  The Trusts Portfolio shall
be invested as determined by a committee comprised of the Trust Designated
Investment Committee Members (the “Trusts Portfolio Committee”).  The Trusts
Portfolio Committee shall have the right to require the distribution to the
Trust Members of all or a portion of the assets or proceeds in the Trusts
Portfolio at any time and from time to time.


SECTION 9.3            TAX DISTRIBUTIONS.

Notwithstanding anything herein to the contrary, the Company shall use
commercially reasonable efforts (which shall not require the incurrence of debt
by the Company) to distribute to each Member with respect to each Fiscal Year an
amount of cash (taking into account all other distributions that the Member has
received with respect to such Fiscal Year) equal to the “Tax Distribution” with
respect to that Member for that Fiscal Year.  The Tax Distribution, if any, with
respect any Member for any Fiscal Year shall be made no later than March 31
following each Fiscal Year, and shall be made more frequently if the Managing
Member determines that more frequent distributions are necessary in order to
correspond to the Member’s estimated tax obligations.  “Tax Distribution” with
respect to any Member for any Fiscal Year means the net federal taxable income
of the Company, if any, allocable to such Member with respect to such Fiscal
Year, multiplied by the maximum combined federal and state income tax rate
applicable to a corporate member.  Amounts distributed pursuant to this Section
9.3 shall be treated as advance distributions of amounts to which the Member
otherwise would be entitled to pursuant to Section 9.1.


SECTION 9.4            LIQUIDATING DISTRIBUTIONS.

Liquidating distributions shall be made in accordance with the Member’s positive
Capital Account balances.  Prior to any liquidating distributions, the assets of
the Company shall be appraised at fair market value by an appraiser selected by
the Managing Member.  Any items of income, gain, loss, expense or deduction that
would have resulted had such assets been sold at such appraised fair market
value shall be allocated to the Members in accordance with Article VIII.  Each
Member shall then be entitled to receive cash and property with a fair market
value equal to the positive balance in such Member’s Capital Account after the
foregoing allocations.  No Member shall have the right to receive any particular
asset of the Company, and the nature of the assets to be distributed to each
Member shall be determined by the Managing Member.  No Member shall have the
obligation to restore or repay any negative balance in its Capital Account.


SECTION 9.5            LIMITATION ON DISTRIBUTIONS.

Notwithstanding any provision to the contrary contained in this Agreement, the
Company, and the Managing Member on behalf of the Company, shall not be required
to make a

19


--------------------------------------------------------------------------------




distribution to any Member on account of its Interests if such distribution
would violate Sections 18-607 or 18-804(a)(1) of the Delaware Act or other
applicable law.


ARTICLE X


BOOKS AND RECORDS


SECTION 10.1         BOOKS, RECORDS AND FINANCIAL STATEMENTS.


(A)           AT ALL TIMES DURING THE CONTINUANCE OF THE COMPANY, THE COMPANY
SHALL MAINTAIN, AT ITS PRINCIPAL PLACE OF BUSINESS, SEPARATE BOOKS OF ACCOUNT
FOR THE COMPANY THAT SHALL SHOW A TRUE AND ACCURATE RECORD OF ALL COSTS AND
EXPENSES INCURRED, ALL CHARGES MADE, ALL CREDITS MADE AND RECEIVED AND ALL
INCOME DERIVED IN CONNECTION WITH THE OPERATION OF THE COMPANY BUSINESS ON A TAX
BASIS, AND, TO THE EXTENT INCONSISTENT THEREWITH, IN ACCORDANCE WITH THIS
AGREEMENT.  IN ACCORDANCE WITH SECTION 18-305 OF THE DELAWARE ACT, SUCH BOOKS OF
ACCOUNT, TOGETHER WITH A COPY OF THIS AGREEMENT AND OF THE CERTIFICATE, SHALL AT
ALL TIMES BE OPEN TO INSPECTION AND EXAMINATION AT REASONABLE TIMES BY EACH
MEMBER AND ITS DULY AUTHORIZED REPRESENTATIVE FOR ANY PURPOSE REASONABLY RELATED
TO SUCH MEMBER’S INTEREST AS A MEMBER OF THE COMPANY.


(B)           THE FOLLOWING FINANCIAL INFORMATION SHALL BE TRANSMITTED BY THE
MANAGING MEMBER TO EACH MEMBER:

(I)            WITHIN THREE (3) MONTHS AFTER THE CLOSE OF EACH FISCAL YEAR:

(A)          AN AUDITED BALANCE SHEET OF THE COMPANY AS OF THE CLOSE OF SUCH
FISCAL YEAR;

(B)           AN AUDITED STATEMENT OF COMPANY PROFITS AND LOSSES FOR SUCH FISCAL
YEAR;

(C)           A STATEMENT OF SUCH MEMBER’S CAPITAL ACCOUNT AS OF THE CLOSE OF
SUCH FISCAL YEAR, AND CHANGES THEREIN DURING SUCH FISCAL YEAR; AND

(D)          A STATEMENT INDICATING SUCH MEMBER’S SHARE OF EACH ITEM OF COMPANY
INCOME, GAIN, LOSS, DEDUCTION OR CREDIT FOR SUCH FISCAL YEAR FOR INCOME TAX
PURPOSES.

(II)           WITHIN 90 DAYS AFTER THE CLOSE OF EACH QUARTER:

(A)          AN UNAUDITED BALANCE SHEET AS OF THE CLOSE OF SUCH QUARTER; AND

(B)           AN UNAUDITED STATEMENT OF COMPANY PROFITS AND LOSSES FOR SUCH
QUARTER.

(III)          WITHIN 30 DAYS AFTER THE CLOSE OF EACH CALENDAR MONTH, A REPORT
OF COMPANY PROFIT AND LOSS FOR SUCH MONTH.

20


--------------------------------------------------------------------------------





SECTION 10.2         ACCOUNTING METHOD.  FOR BOTH FINANCIAL AND TAX REPORTING
PURPOSES AND FOR PURPOSES OF DETERMINING PROFITS AND LOSSES, THE BOOKS AND
RECORDS OF THE COMPANY SHALL BE KEPT ON THE ACCRUAL METHOD OF ACCOUNTING APPLIED
IN A CONSISTENT MANNER AND SHALL REFLECT ALL COMPANY TRANSACTIONS AND BE
APPROPRIATE FOR THE COMPANY’S BUSINESS.


SECTION 10.3         AUDIT.  WITHOUT LIMITATION OF THE PROVISIONS OF SECTION
10.1(B), AT ANY TIME AND IN THE SOLE DISCRETION OF THE MANAGING MEMBER, THE
FINANCIAL STATEMENTS OF THE COMPANY MAY BE AUDITED BY INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS SELECTED BY THE MANAGING MEMBER, WITH SUCH AUDIT TO BE
ACCOMPANIED BY A REPORT OF SUCH ACCOUNTANT CONTAINING ITS OPINION.  THE COST OF
SUCH AUDITS WILL BE AN EXPENSE OF THE COMPANY.  A COPY OF ANY SUCH AUDITED
FINANCIAL STATEMENTS AND ACCOUNTANT’S REPORT WILL BE MADE AVAILABLE FOR
INSPECTION BY THE MEMBERS.


ARTICLE XI


TAX MATTERS


SECTION 11.1         TAX MATTERS MEMBER.


(A)           THE TAX MATTERS MEMBER SHALL ARRANGE FOR THE PREPARATION OF AND
TIMELY FILING OF ALL RETURNS RELATING TO COMPANY INCOME, GAINS, LOSSES,
DEDUCTIONS AND CREDITS, AS NECESSARY FOR FEDERAL, STATE AND LOCAL INCOME TAX
PURPOSES.  EACH MEMBER AGREES TO FURNISH THE COMPANY WITH ANY REPRESENTATIONS
AND FORMS AS SHALL REASONABLY BE REQUESTED BY THE COMPANY TO ASSIST IT IN
DETERMINING THE EXTENT OF AND IN FULFILLING ITS TAX OBLIGATIONS.  THE TRIBUNE
MEMBERS SHALL HAVE A RIGHT TO REVIEW IN DRAFT FORM ALL TAX RETURNS OF THE
COMPANY AT LEAST 10 DAYS PRIOR TO THE COMPANY FILING SUCH TAX RETURNS.


(B)           TRUST 1 IS HEREBY DESIGNATED AS “TAX MATTERS MEMBER” OF THE
COMPANY FOR PURPOSES OF § 6231(A)(7) OF THE CODE AND IS AUTHORIZED AND REQUIRED
TO REPRESENT THE COMPANY IN CONNECTION WITH ANY ADMINISTRATIVE PROCEEDING AT THE
COMPANY LEVEL WITH THE INTERNAL REVENUE SERVICE RELATING TO THE DETERMINATION OF
ANY ITEM OF COMPANY INCOME, GAIN, LOSS, DEDUCTION OR CREDIT FOR FEDERAL INCOME
TAX PURPOSES.  IF FOR ANY REASON THE TAX MATTERS MEMBER RESIGNS OR CAN NO LONGER
SERVE IN THAT CAPACITY, THE MANAGING MEMBER MAY DESIGNATE ANOTHER MEMBER TO BE
THE TAX MATTERS MEMBER.


(C)           THE TAX MATTERS MEMBER SHALL, WITHIN TEN (10) DAYS OF THE RECEIPT
OF ANY NOTICE FROM THE INTERNAL REVENUE SERVICE IN ANY ADMINISTRATIVE PROCEEDING
AT THE COMPANY LEVEL RELATING TO THE DETERMINATION OF ANY COMPANY ITEM OF
INCOME, GAIN, LOSS, DEDUCTION OR CREDIT, MAIL A COPY OF SUCH NOTICE TO EACH
MEMBER.


SECTION 11.2         RIGHT TO MAKE SECTION 754 ELECTION.  THE TAX MATTERS MEMBER
MAY MAKE OR REVOKE, ON BEHALF OF THE COMPANY, ALL ELECTIONS IN ACCORDANCE WITH
SECTION 754 OF THE CODE, SO AS TO ADJUST THE BASIS OF COMPANY PROPERTY IN THE
CASE OF A DISTRIBUTION OF PROPERTY WITHIN THE MEANING OF SECTION 734 OF THE
CODE, AND IN THE CASE OF A TRANSFER OF A COMPANY INTEREST WITHIN THE MEANING OF
SECTION 743 OF THE CODE.  EACH MEMBER SHALL, UPON REQUEST OF THE TAX MATTERS
MEMBER, SUPPLY THE INFORMATION NECESSARY TO GIVE EFFECT TO SUCH AN ELECTION. 
ANY

21


--------------------------------------------------------------------------------




Trust Member or Representative has the right to require the Tax Matters Member
to make a Section 754 election.


SECTION 11.3         TAXATION AS PARTNERSHIP.  THE COMPANY SHALL BE TREATED AS A
PARTNERSHIP FOR U.S. FEDERAL INCOME TAX PURPOSES.


ARTICLE XII


LIABILITY, EXCULPATION AND INDEMNIFICATION


SECTION 12.1         LIABILITY.  EXCEPT AS OTHERWISE PROVIDED BY THE DELAWARE
ACT, THE DEBTS, OBLIGATIONS AND LIABILITIES OF THE COMPANY, WHETHER ARISING IN
CONTRACT, TORT OR OTHERWISE, SHALL BE SOLELY THE DEBTS, OBLIGATIONS AND
LIABILITIES OF THE COMPANY, AND NO COVERED PERSON SHALL BE OBLIGATED PERSONALLY
FOR ANY SUCH DEBT, OBLIGATION OR LIABILITY OF THE COMPANY SOLELY BY REASON OF
BEING A COVERED PERSON.


SECTION 12.2         EXCULPATION.


(A)           NO COVERED PERSON SHALL BE LIABLE TO THE COMPANY OR ANY OTHER
COVERED PERSON FOR ANY LOSS, DAMAGE OR CLAIM INCURRED BY REASON OF ANY ACT OR
OMISSION PERFORMED OR OMITTED BY SUCH COVERED PERSON IN GOOD FAITH ON BEHALF OF
THE COMPANY AND IN A MANNER REASONABLY BELIEVED TO BE IN, OR NOT OPPOSED TO, THE
BEST INTERESTS OF THE COMPANY AND PROVIDED THAT SUCH ACTION OR OMISSION DOES NOT
CONSTITUTE FRAUD OR WILLFUL MISCONDUCT BY THE COVERED PERSON.


(B)           A COVERED PERSON SHALL BE FULLY PROTECTED IN RELYING IN GOOD FAITH
UPON THE RECORDS OF THE COMPANY AND UPON SUCH INFORMATION, OPINIONS, REPORTS OR
STATEMENTS PRESENTED TO THE COMPANY BY ANY PERSON AS TO MATTERS THE COVERED
PERSON REASONABLY BELIEVES ARE WITHIN SUCH OTHER PERSON’S PROFESSIONAL OR EXPERT
COMPETENCE AND WHO HAS BEEN SELECTED WITH REASONABLE CARE BY OR ON BEHALF OF THE
COMPANY, INCLUDING INFORMATION, OPINIONS, REPORTS OR STATEMENTS AS TO THE VALUE
AND AMOUNT OF THE ASSETS, LIABILITIES, PROFITS, LOSSES, OR ANY OTHER FACTS
PERTINENT TO THE EXISTENCE AND AMOUNT OF ASSETS FROM WHICH DISTRIBUTIONS TO
MEMBERS MIGHT PROPERLY BE PAID.


SECTION 12.3         DUTIES AND LIABILITIES OF COVERED PERSONS.


(A)           TO THE EXTENT THAT, AT LAW OR IN EQUITY, A COVERED PERSON HAS
DUTIES (INCLUDING FIDUCIARY DUTIES) AND LIABILITIES RELATING THERETO TO THE
COMPANY OR TO ANY OTHER COVERED PERSON, A COVERED PERSON ACTING UNDER THIS
AGREEMENT SHALL NOT BE LIABLE TO THE COMPANY OR TO ANY OTHER COVERED PERSON FOR
ITS GOOD FAITH RELIANCE ON THE PROVISIONS OF THIS AGREEMENT.  THE PROVISIONS OF
THIS AGREEMENT, TO THE EXTENT THAT THEY RESTRICT THE DUTIES AND LIABILITIES OF A
COVERED PERSON OTHERWISE EXISTING AT LAW OR IN EQUITY, ARE AGREED BY THE PARTIES
HERETO TO REPLACE SUCH OTHER DUTIES AND LIABILITIES OF SUCH COVERED PERSON.


(B)           UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, (I) WHENEVER A
CONFLICT OF INTEREST EXISTS OR ARISES BETWEEN COVERED PERSONS, OR (II) WHENEVER
THIS AGREEMENT OR ANY OTHER AGREEMENT CONTEMPLATED HEREIN PROVIDES THAT A
COVERED PERSON SHALL ACT IN A MANNER THAT IS, OR PROVIDES TERMS THAT ARE, FAIR
AND REASONABLE TO THE COMPANY OR ANY MEMBER, THE COVERED PERSON

22


--------------------------------------------------------------------------------




shall resolve such conflict of interest, taking such action or providing such
terms, considering in each case the relative interest of each party (including
its own interest), such conflict, agreement, transaction or situation and the
benefits and burdens relating to such interests, any customary or accepted
industry practices, and any applicable generally accepted accounting practices
or principles.  In the absence of bad faith by the Covered Person, the
resolution, action or term so made, taken or provided by the Covered Person
shall not constitute a breach of this Agreement or any other agreement
contemplated herein or of any duty or obligation of the Covered Person at law or
in equity or otherwise.


(C)           WHENEVER IN THIS AGREEMENT A COVERED PERSON IS PERMITTED OR
REQUIRED TO MAKE A DECISION (I) IN ITS “DISCRETION” OR UNDER A GRANT OF SIMILAR
AUTHORITY OR LATITUDE, THE COVERED PERSON SHALL BE ENTITLED TO CONSIDER SUCH
INTERESTS AND FACTORS AS IT DESIRES, INCLUDING ITS OWN INTERESTS, AND SHALL HAVE
NO DUTY OR OBLIGATION TO GIVE ANY CONSIDERATION TO ANY INTEREST OF OR FACTORS
AFFECTING THE COMPANY OR ANY OTHER PERSON, OR (II) IN ITS “GOOD FAITH” OR UNDER
ANOTHER EXPRESS STANDARD, THE COVERED PERSON SHALL ACT UNDER SUCH EXPRESS
STANDARD AND SHALL NOT BE SUBJECT TO ANY OTHER OR DIFFERENT STANDARD IMPOSED BY
THIS AGREEMENT OR OTHER APPLICABLE LAW.


SECTION 12.4         INDEMNIFICATION.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, A COVERED PERSON SHALL BE ENTITLED TO INDEMNIFICATION FROM THE
COMPANY FOR ANY LOSS, DAMAGE OR CLAIM INCURRED BY SUCH COVERED PERSON BY REASON
OF ANY ACT OR OMISSION PERFORMED OR OMITTED BY SUCH COVERED PERSON IN GOOD FAITH
ON BEHALF OF THE COMPANY AND IN A MANNER REASONABLY BELIEVED TO BE WITHIN THE
SCOPE OF AUTHORITY CONFERRED ON SUCH COVERED PERSON BY THIS AGREEMENT; PROVIDED,
HOWEVER, THAT ANY INDEMNITY UNDER THIS SECTION 12.4 SHALL BE PROVIDED OUT OF AND
TO THE EXTENT OF COMPANY ASSETS ONLY, AND NO COVERED PERSON SHALL HAVE ANY
PERSONAL LIABILITY ON ACCOUNT THEREOF.


SECTION 12.5         EXPENSES.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EXPENSES (INCLUDING LEGAL FEES) INCURRED BY A COVERED PERSON IN DEFENDING
ANY CLAIM, DEMAND, ACTION, SUIT OR PROCEEDING SHALL, FROM TIME TO TIME, BE
ADVANCED BY THE COMPANY PRIOR TO THE FINAL DISPOSITION OF SUCH CLAIM, DEMAND,
ACTION, SUIT OR PROCEEDING UPON RECEIPT BY THE COMPANY OF AN UNDERTAKING BY OR
ON BEHALF OF THE COVERED PERSON TO REPAY SUCH AMOUNT IF IT SHALL BE DETERMINED
THAT THE COVERED PERSON IS NOT ENTITLED TO BE INDEMNIFIED AS AUTHORIZED IN
SECTION 12.4 HEREOF.


SECTION 12.6         INSURANCE.  THE COMPANY MAY PURCHASE AND MAINTAIN
INSURANCE, TO THE EXTENT AND IN SUCH AMOUNTS AS THE MANAGING MEMBER SHALL DEEM
REASONABLE, ON BEHALF OF COVERED PERSONS AND SUCH OTHER PERSONS AS THE MANAGING
MEMBER SHALL DETERMINE, AGAINST ANY LIABILITY THAT MAY BE ASSERTED AGAINST OR
EXPENSES THAT MAY BE INCURRED BY ANY SUCH PERSON IN CONNECTION WITH THE
ACTIVITIES OF THE COMPANY OR SUCH INDEMNITIES, REGARDLESS OF WHETHER THE COMPANY
WOULD HAVE THE POWER TO INDEMNIFY SUCH PERSON AGAINST SUCH LIABILITY UNDER THE
PROVISIONS OF THIS AGREEMENT.  THE MANAGING MEMBER AND THE COMPANY MAY ENTER
INTO INDEMNITY CONTRACTS WITH COVERED PERSONS AND ADOPT WRITTEN PROCEDURES
PURSUANT TO WHICH ARRANGEMENTS ARE MADE FOR THE ADVANCEMENT OF EXPENSES AND THE
FUNDING OF OBLIGATIONS UNDER SECTION 12.5 HEREOF AND CONTAINING SUCH OTHER
PROCEDURES REGARDING INDEMNIFICATION AS ARE APPROPRIATE.


SECTION 12.7         OUTSIDE BUSINESS.  ANY MEMBER OR AFFILIATE THEREOF MAY
ENGAGE IN OR POSSESS AN INTEREST IN OTHER BUSINESS VENTURES OF ANY NATURE OR
DESCRIPTION INDEPENDENTLY OR WITH

23


--------------------------------------------------------------------------------




others, similar or dissimilar to the business of the Company, and the Company
and the Members shall have no rights by virtue of this Agreement in and to such
independent ventures or the income or profits derived therefrom, and the pursuit
of any venture, even if competitive with the business of the Company, shall not
be deemed wrongful or improper.  No Member or Affiliate thereof shall be
obligated to present any particular investment opportunity to the Company even
if such opportunity is of a character that, if presented to the Company, could
be taken by the Company, and any Member or Affiliate thereof shall have the
right to take for its own account (individually or as a partner, shareholder,
fiduciary or otherwise) or recommend to others any such particular investment
opportunity.


ARTICLE XIII


DISSOLUTION, LIQUIDATION AND TERMINATION


SECTION 13.1         DISSOLUTION.  THE COMPANY SHALL BE DISSOLVED AND ITS
AFFAIRS SHALL BE WOUND UP UPON THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:


(A)           THE DEATH, INSANITY, BANKRUPTCY OR DISSOLUTION OF THE MANAGING
MEMBER, OR THE OCCURRENCE OF ANY OTHER EVENT THAT TERMINATES THE CONTINUED
MEMBERSHIP OF THE MANAGING MEMBER, UNLESS REMAINING MEMBERS HOLDING AT LEAST A
“MAJORITY IN INTEREST” (WITHIN THE MEANING OF REVENUE PROCEDURE 94-46) OF THE
REMAINING MEMBERS AGREE TO CONTINUE THE COMPANY WITHIN 90 DAYS FOLLOWING THE
OCCURRENCE OF ANY SUCH EVENT;


(B)           THE ENTRY OF A DECREE OF JUDICIAL DISSOLUTION UNDER SECTION 18-802
OF THE DELAWARE ACT; OR


(C)           UPON CONSENT OF THE TRUST MEMBERS.


SECTION 13.2         NOTICE OF DISSOLUTION.  UPON THE DISSOLUTION OF THE
COMPANY, THE MANAGING MEMBER SHALL PROMPTLY NOTIFY THE MEMBERS OF SUCH
DISSOLUTION.


SECTION 13.3         LIQUIDATION.  UPON DISSOLUTION OF THE COMPANY, SUCH
PERSON(S) WHO SHALL BE SELECTED BY THE MANAGING MEMBER, AS LIQUIDATING
TRUSTEE(S), SHALL IMMEDIATELY COMMENCE TO WIND UP THE COMPANY’S AFFAIRS;
PROVIDED, HOWEVER, THAT A REASONABLE TIME SHALL BE ALLOWED FOR THE ORDERLY
LIQUIDATION OF THE ASSETS OF THE COMPANY AND THE SATISFACTION OF LIABILITIES TO
CREDITORS SO AS TO ENABLE THE MEMBERS TO MINIMIZE THE NORMAL LOSSES ATTENDANT
UPON A LIQUIDATION.  IN THE PERIOD OF DISSOLUTION AND LIQUIDATION OF THE
COMPANY, THE MEMBERS SHALL BE ALLOCATED ALL ITEMS AS SPECIFIED IN ARTICLE VIII
HEREOF, AND SHALL RECEIVE DISTRIBUTIONS OF CASH AS PROVIDED BY SECTION 9.1;
PROVIDED, HOWEVER, THAT THE LIQUIDATING TRUSTEES SHALL HAVE THE DISCRETION TO
SET ASIDE ADEQUATE RESERVES FOR THE PAYMENT OF THE COMPANY’S EXPENSES AND
LIABILITIES INCLUDING ALL CONTINGENT, CONDITIONAL OR UNMATURED LIABILITIES OF
THE COMPANY.  THE PROCEEDS OF LIQUIDATION SHALL BE DISTRIBUTED IN ACCORDANCE
WITH SECTION 9.4 AFTER SATISFACTION OF THE LIABILITIES OF THE COMPANY, WHETHER
BY PAYMENT OR THE MAKING OF REASONABLE PROVISION FOR THE PAYMENT THEREOF.


SECTION 13.4         TERMINATION.  THE COMPANY SHALL TERMINATE WHEN ALL OF THE
ASSETS OF THE COMPANY HAVE BEEN DISTRIBUTED IN THE MANNER PROVIDED FOR IN THIS
ARTICLE XIII, AND THE CERTIFICATE SHALL HAVE BEEN CANCELED IN THE MANNER
REQUIRED BY THE DELAWARE ACT.

24


--------------------------------------------------------------------------------





SECTION 13.5         CLAIMS OF THE MEMBERS.  MEMBERS AND FORMER MEMBERS SHALL
LOOK SOLELY TO THE COMPANY’S ASSETS FOR THE RETURN OF THEIR CAPITAL
CONTRIBUTIONS, AND IF THE ASSETS OF THE COMPANY REMAINING AFTER PAYMENT OF OR
DUE PROVISION FOR ALL DEBTS, LIABILITIES AND OBLIGATIONS OF THE COMPANY ARE
INSUFFICIENT TO RETURN SUCH CAPITAL CONTRIBUTIONS, THE MEMBERS AND FORMER
MEMBERS SHALL HAVE NO RECOURSE AGAINST THE COMPANY OR ANY OTHER MEMBER.


ARTICLE XIV


REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE MEMBERS


SECTION 14.1         REPRESENTATIONS.  EACH MEMBER REPRESENTS AND WARRANTS TO
AND COVENANTS WITH THE OTHER MEMBERS AND THE COMPANY AS FOLLOWS:


(A)           IF SUCH MEMBER IS AN ENTITY, IT IS DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF
INCORPORATION OR FORMATION WITH ALL REQUISITE POWER AND AUTHORITY TO ENTER INTO
THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER.


(B)           THIS AGREEMENT CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION
OF SUCH MEMBER ENFORCEABLE AGAINST SUCH MEMBER IN ACCORDANCE WITH ITS TERMS.


(C)           NO CONSENTS OR APPROVALS FROM, OR NOTIFICATION OF OR FILINGS WITH
ANY GOVERNMENTAL AUTHORITY OR OTHER PERSON ARE REQUIRED FOR SUCH MEMBER TO ENTER
INTO THIS AGREEMENT.  ALL ACTION ON THE PART OF SUCH MEMBER NECESSARY FOR THE
AUTHORIZATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY, HAVE BEEN DULY TAKEN.


(D)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY SUCH MEMBER AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY BY SUCH MEMBER DO NOT
CONFLICT WITH OR CONTRAVENE THE PROVISIONS OF ANY ORGANIZATIONAL DOCUMENT,
AGREEMENT OR INSTRUMENT BY WHICH SUCH MEMBER OR SUCH MEMBER’S PROPERTIES ARE
BOUND OR ANY LAW, RULE, REGULATION, ORDER OR DECREE TO WHICH SUCH MEMBER OR SUCH
MEMBER’S PROPERTIES ARE SUBJECT.


SECTION 14.2         CONFIDENTIALITY.


(A)           CONFIDENTIAL INFORMATION.  EACH MEMBER SHALL, EXCEPT AS MAY BE
SPECIFICALLY PERMITTED HEREUNDER, (I) USE ITS BEST EFFORTS TO PROTECT THE
PROPRIETARY OR CONFIDENTIAL INFORMATION OF THE COMPANY IN THE SAME MANNER IT
PROTECTS ITS OWN PROPRIETARY OR CONFIDENTIAL INFORMATION, (II) NOT DISCLOSE TO
ANY OTHER PERSON (OTHER THAN TO AFFILIATES OR THE BENEFICIARIES OF THE TRUSTS
WHO HAVE A LEGITIMATE NEED FOR OR RIGHT TO SUCH INFORMATION AND WHO ARE ADVISED
OF THE CONFIDENTIAL NATURE OF SUCH INFORMATION; PROVIDED, HOWEVER, THAT SUCH
MEMBER SHALL BE LIABLE FOR ANY DISCLOSURE OR USE OF SUCH INFORMATION BY SUCH
AFFILIATE OF BENEFICIARY AS IF SUCH MEMBER HAD SO DISCLOSED OR USED SUCH
INFORMATION) THE EXISTENCE OR TERMS OF THIS AGREEMENT, OR ANY OTHER CONTRACT OR
AGREEMENT BETWEEN THE COMPANY, THE MEMBERS OR THE MEMBERS’ AFFILIATES, UNLESS
THE MANAGING MEMBER HAS CONSENTED THERETO, AND (III) NOT USE THE CONFIDENTIAL
AND PROPRIETARY INFORMATION OF THE OTHERS EXCEPT TO THE EXTENT AND FOR THE
PURPOSES CONTEMPLATED IN THIS AGREEMENT OR PERMITTED BY ANY OTHER CONTRACT OR
AGREEMENT BETWEEN THE COMPANY, THE MEMBERS OR ANY OF THE MEMBERS’ AFFILIATES.

25


--------------------------------------------------------------------------------





(B)           EXCEPTIONS.  THE OBLIGATIONS OF CONFIDENTIALITY AND NONUSE IMPOSED
UNDER THIS SECTION 14.2 SHALL NOT APPLY TO ANY CONFIDENTIAL OR PROPRIETARY
INFORMATION OF THE DISCLOSING PARTY WHICH:

(I)            IS OR BECOMES PUBLIC OR AVAILABLE TO THE GENERAL PUBLIC OTHERWISE
THAN THROUGH ANY ACT OR DEFAULT OF THE NON-DISCLOSING PARTY;

(II)           IS OBTAINED OR DERIVED FROM A THIRD PARTY WHICH, TO THE BEST
KNOWLEDGE OF THE NON-DISCLOSING PARTY, IS LAWFULLY IN POSSESSION OF SUCH
INFORMATION AND DOES NOT HOLD SUCH INFORMATION SUBJECT TO ANY CONFIDENTIALITY OR
NONUSE OBLIGATIONS; OR

(III)          IS REQUIRED OR APPROPRIATE TO BE DISCLOSED BY ONE OF THE PARTIES
PURSUANT TO APPLICABLE LAW (INCLUDING, WITHOUT LIMITATION, DISCLOSURE REQUIRED
OR APPROPRIATE UNDER THE SECURITIES ACT OR THE SECURITIES EXCHANGE ACT);
PROVIDED, HOWEVER, THAT (A) THE OBLIGATIONS OF CONFIDENTIALITY AND NONUSE SHALL
CONTINUE TO THE FULLEST EXTENT NOT IN CONFLICT WITH SUCH LAW OR ORDER, AND (B)
IF AND WHEN A PARTY IS REQUIRED TO DISCLOSE SUCH CONFIDENTIAL OR PROPRIETARY
INFORMATION PURSUANT TO ANY SUCH LAW OR ORDER, SUCH PARTY SHALL USE ITS BEST
EFFORTS TO (1) GIVE THE OTHER PARTY PROMPT NOTICE OF SUCH REQUIREMENT SO AS TO
PERMIT SUCH PARTY TIME IN WHICH TO APPEAL, OPPOSE OR TAKE OTHER PROTECTIVE
ACTION AND (2) OBTAIN A PROTECTIVE ORDER OR TAKE SUCH OTHER ACTIONS AS WILL
PREVENT OR LIMIT, TO THE FULLEST EXTENT POSSIBLE, PUBLIC ACCESS TO, OR
DISCLOSURE OF, SUCH CONFIDENTIAL OR PROPRIETARY INFORMATION.


ARTICLE XV


MISCELLANEOUS


SECTION 15.1         AMENDMENTS.  ANY AMENDMENT TO THIS AGREEMENT SHALL BE
ADOPTED AND BE EFFECTIVE AS AN AMENDMENT HERETO IF APPROVED BY MUTUAL AGREEMENT;
PROVIDED, HOWEVER, THAT NO AMENDMENT SHALL BE MADE, AND ANY SUCH PURPORTED
AMENDMENT SHALL BE VOID AND INEFFECTIVE, TO THE EXTENT THE RESULT THEREOF WOULD
BE TO CAUSE THE COMPANY TO BE TREATED AS ANYTHING OTHER THAN A PARTNERSHIP FOR
PURPOSES OF UNITED STATES INCOME TAXATION.


SECTION 15.2         NOTICES.  ALL NOTICES PROVIDED FOR IN THIS AGREEMENT SHALL
BE IN WRITING, DULY SIGNED BY THE PARTY GIVING SUCH NOTICE, AND SHALL BE
DELIVERED, TELECOPIED OR MAILED BY REGISTERED OR CERTIFIED MAIL, AS FOLLOWS.


(A)           IF GIVEN TO THE COMPANY, IN CARE OF THE MANAGING MEMBER AT THE
COMPANY’S MAILING ADDRESS SET FORTH BELOW:

Chandler Trust No. 1
350 West Colorado Blvd. Suite 230
Pasadena, California  91105


(B)           IF GIVEN TO ANY MEMBER, AT THE ADDRESS SET FORTH ON SCHEDULE A OR,
IF A CURRENT ADDRESS DOES NOT APPEAR ON SCHEDULE A, ON THE BOOKS AND RECORDS OF
THE COMPANY.

All such notices shall be deemed to have been given when received.

26


--------------------------------------------------------------------------------





SECTION 15.3         FAILURE TO PURSUE REMEDIES.  THE FAILURE OF ANY PARTY TO
SEEK REDRESS FOR VIOLATION OF, OR TO INSIST UPON THE STRICT PERFORMANCE OF, ANY
PROVISION OF THIS AGREEMENT SHALL NOT PREVENT A SUBSEQUENT ACT, WHICH WOULD HAVE
ORIGINALLY CONSTITUTED A VIOLATION FROM HAVING THE EFFECT OF AN ORIGINAL
VIOLATION.


SECTION 15.4         CUMULATIVE REMEDIES.  THE RIGHTS AND REMEDIES PROVIDED BY
THIS AGREEMENT ARE CUMULATIVE AND THE USE OF ANY ONE RIGHT OR REMEDY BY ANY
PARTY SHALL NOT PRECLUDE OR WAIVE ITS RIGHT TO USE ANY OR ALL OTHER REMEDIES. 
SAID RIGHTS AND REMEDIES ARE GIVEN IN ADDITION TO ANY OTHER RIGHTS THE PARTIES
MAY HAVE BY LAW, STATUTE, ORDINANCE OR OTHERWISE.


SECTION 15.5         BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF ALL OF THE PARTIES AND, TO THE EXTENT PERMITTED BY THIS
AGREEMENT, THEIR SUCCESSORS, LEGAL REPRESENTATIVES AND ASSIGNS.


SECTION 15.6         INTERPRETATION.  THROUGHOUT THIS AGREEMENT, NOUNS, PRONOUNS
AND VERBS SHALL BE CONSTRUED AS MASCULINE, FEMININE, NEUTER, SINGULAR OR PLURAL,
WHICHEVER SHALL BE APPLICABLE.  ALL REFERENCES HEREIN TO “ARTICLES,” “SECTIONS”
AND “PARAGRAPHS” SHALL REFER TO CORRESPONDING PROVISIONS OF THIS AGREEMENT.


SECTION 15.7         SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY
PARTICULAR PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE OTHER PROVISIONS
HEREOF, AND THIS AGREEMENT SHALL BE CONSTRUED IN ALL RESPECTS AS IF SUCH INVALID
OR UNENFORCEABLE PROVISION WERE OMITTED.


SECTION 15.8         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS WITH THE SAME EFFECT AS IF ALL PARTIES HERETO HAD SIGNED THE
SAME DOCUMENT.  ALL COUNTERPARTS SHALL BE CONSTRUED TOGETHER AND SHALL
CONSTITUTE ONE INSTRUMENT.


SECTION 15.9         INTEGRATION.  THIS AGREEMENT, TOGETHER WITH THAT CERTAIN
LETTER AGREEMENT OF EVEN DATE HEREWITH AMONG THE MEMBERS, CONSTITUTES THE ENTIRE
AGREEMENT AMONG THE PARTIES HERETO PERTAINING TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS PERTAINING THERETO.


SECTION 15.10       GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS OF THE PARTIES
HEREUNDER SHALL BE INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, AND ALL RIGHTS AND REMEDIES SHALL BE GOVERNED BY SUCH LAWS WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS.


SECTION 15.11       CONSENT TO JURISDICTION AND FORUM SELECTION.  TO THE FULLEST
EXTENT PERMITTED BY LAW, THE PARTIES HERETO AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND
LITIGATED EXCLUSIVELY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
LOS ANGELES, STATE OF CALIFORNIA OR THE STATE OF DELAWARE.  THE AFOREMENTIONED
CHOICE OF VENUE IS INTENDED BY THE PARTIES TO BE MANDATORY AND NOT PERMISSIVE IN
NATURE, THEREBY PRECLUDING THE POSSIBILITY OF LITIGATION BETWEEN THE PARTIES
WITH RESPECT TO OR ARISING OUT OF THIS AGREEMENT IN ANY JURISDICTION OTHER THAN
THAT SPECIFIED IN THIS PARAGRAPH.  TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR SIMILAR DOCTRINE OR TO OBJECT TO VENUE WITH RESPECT TO ANY
PROCEEDING BROUGHT IN ACCORDANCE WITH THIS PARAGRAPH, AND STIPULATES THAT THE
STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF
CALIFORNIA OR THE STATE OF DELAWARE SHALL HAVE IN PERSONAM JURISDICTION AND
VENUE OVER EACH OF THEM FOR THE PURPOSE OF LITIGATING ANY

27


--------------------------------------------------------------------------------




dispute, controversy, or proceeding arising out of or related to this
Agreement.  To the fullest extent permitted by law, each party hereby authorizes
and accepts service of process sufficient for personal jurisdiction in any
action against it as contemplated by this paragraph by registered or certified
mail, return receipt requested, postage prepaid, to its address for the giving
of notices as set forth in this Agreement.


SECTION 15.12       ATTORNEYS’ FEES.  IF EITHER PARTY TO THIS AGREEMENT SHALL
BRING ANY ACTION, SUIT, COUNTERCLAIM, APPEAL OR ARBITRATION FOR ANY RELIEF
AGAINST THE OTHER TO ENFORCE THE TERMS HEREOF OR TO DECLARE RIGHTS HEREUNDER
(COLLECTIVELY, AN “ACTION”), THE LOSING PARTY SHALL PAY TO THE PREVAILING PARTY
A REASONABLE SUM FOR ATTORNEYS’ FEES AND COSTS INCURRED IN BRINGING AND
PROSECUTING SUCH ACTION AND/OR ENFORCING ANY JUDGMENT, ORDER, RULING, OR AWARD. 
FOR THE PURPOSES OF THIS PARAGRAPH, ATTORNEYS’ FEES SHALL INCLUDE, WITHOUT
LIMITATION, FEES INCURRED IN DISCOVERY, POSTJUDGMENT MOTIONS AND COLLECTION
ACTIONS, AND BANKRUPTCY LITIGATION.  “PREVAILING PARTY” WITHIN THE MEANING OF
THIS PARAGRAPH INCLUDES, WITHOUT LIMITATION, A PARTY WHO AGREES TO DISMISS AN
ACTION ON THE OTHER PARTY’S PAYMENT OF THE SUMS ALLEGEDLY DUE OR PERFORMANCE OF
THE COVENANTS ALLEGEDLY BREACHED, OR WHO OBTAINS SUBSTANTIALLY THE RELIEF SOUGHT
BY IT.

28


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement the date
first above stated.

MEMBERS:

 

 

 

 

 

TRIBUNE COMPANY, a Delaware corporation

 

 

 

 

 

By:

/s/ Chandler Bigelow

 

 

 

Name: Chandler Bigelow

 

 

Title: Vice President

 

 

 

 

 

 

 

CANDLE HOLDINGS CORPORATION, a

 

Delaware corporation

 

 

 

 

 

By:

/s/ Chandler Bigelow

 

 

Name:

Chandler Bigelow

 

 

Title: Vice President

 

 

 

 

 

 

 

FORTIFY HOLDINGS CORPORATION, a

 

Delaware corporation

 

 

 

 

 

By:

/s/ Chandler Bigelow

 

 

Name:

Chandler Bigelow

 

 

Title: Vice President

[Signature Page to Amended and Restated LLC Agreement of TMCT LLC]


--------------------------------------------------------------------------------




 

CHANDLER TRUST NO. 1

 

 

 

 

 

 

By:

/s/ Susan Babcock

 

 

 

Susan Babcock, as Trustee of Chandler

 

 

Trust No. 1 under Trust Agreement dated

 

 

June 26, 1935

 

 

 

 

 

 

 

By:

/s/ Jeffrey Chandler

 

 

 

Jeffrey Chandler, as Trustee of Chandler

 

 

Trust No. 1 under Trust Agreement dated

 

 

June 26, 1935

 

 

 

 

 

 

 

By:

/s/ Camilla Chandler Frost

 

 

 

Camilla Chandler Frost, as Trustee of

 

 

Chandler Trust No. 1 under Trust

 

 

Agreement dated June 26, 1935

 

 

 

 

 

 

 

By:

/s/ Roger Goodan

 

 

 

Roger Goodan, as Trustee of Chandler Trust

 

 

No. 1 under Trust Agreement dated June 26,

 

 

1935

 

 

 

 

 

 

 

By:

/s/ William Stinehart, Jr.

 

 

 

William Stinehart, Jr., as Trustee of

 

 

Chandler Trust No. 1 under Trust

 

 

Agreement dated June 26, 1935

 

 

 

 

 

 

 

By:

/s/ Judy C. Webb

 

 

 

Judy C. Webb, as Trustee of Chandler Trust

 

 

No. 1 under Trust Agreement dated June 26,

 

 

1935

 

 

 

 

 

 

 

By:

/s/ Warren B. Williamson

 

 

 

Warren B. Williamson, as Trustee of

 

 

Chandler Trust No. 1 under Trust

 

 

 Agreement dated June 26, 1935

[Signature Page to Amended and Restated LLC Agreement of TMCT LLC]


--------------------------------------------------------------------------------




 

CHANDLER TRUST NO. 2

 

 

 

 

 

 

 

By:

/s/ Susan Babcock

 

 

 

Susan Babcock, as Trustee of Chandler

 

 

Trust No. 2 under Trust Agreement dated

 

 

June 26, 1935

 

 

 

 

 

 

 

By:

/s/ Jeffrey Chandler

 

 

 

Jeffrey Chandler, as Trustee of Chandler

 

 

Trust No. 2 under Trust Agreement dated

 

 

June 26, 1935

 

 

 

 

 

 

 

By:

/s/ Camilla Chandler Frost

 

 

 

Camilla Chandler Frost, as Trustee of

 

 

Chandler Trust No. 2 under Trust

 

 

Agreement dated June 26, 1935

 

 

 

 

 

 

 

By:

/s/ Roger Goodan

 

 

 

Roger Goodan, as Trustee of Chandler Trust

 

 

No. 2 under Trust Agreement dated June 26,

 

 

1935

 

 

 

 

 

 

 

By:

/s/ William Stinehart, Jr.

 

 

 

William Stinehart, Jr., as Trustee of

 

 

Chandler Trust No. 2 under Trust

 

 

Agreement dated June 26, 1935

 

 

 

 

 

 

 

By:

/s/ Judy C. Webb

 

 

 

Judy C. Webb, as Trustee of Chandler Trust

 

 

No. 2 under Trust Agreement dated June 26,

 

 

1935

 

 

 

 

 

 

 

By:

/s/ Warren B. Williamson

 

 

 

Warren B. Williamson, as Trustee of

 

 

Chandler Trust No. 2 under Trust

 

 

Agreement dated June 26, 1935

[Signature Page to Amended and Restated LLC Agreement of TMCT LLC]


--------------------------------------------------------------------------------